UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 05635) Exact name of registrant as specified in charter: Putnam Diversified Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2011 Date of reporting period: October 1, 2010  March 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Diversified Income Trust Semiannual report 3 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 11 Your funds expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Message from the Trustees Dear Fellow Shareholder: The U.S. economy and markets continue to improve, despite the many headwinds that they face. The stock market has shown resilience, recently hitting multiple-year highs. The number of U.S. companies paying dividends is significantly higher than a year ago, and corporate profits remain strong. Even with this positive news, Putnam believes that volatility will continue to roil the markets in the months ahead. Federal budget issues, inflationary pressures, stubbornly high unemployment, and global developments from Japan to Libya have created a cloud of uncertainty. In addition, the U.S. fixed-income market faces the end of the Federal Reserves quantitative easing program and the prospects of a tighter monetary policy in the future. We believe, however, that Putnams active, research-intensive approach is well suited to uncovering opportunities in this environment. In addition, Putnam would like to thank Richard B. Worley and Myra R. Drucker, who haveretired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 1112 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The funds secondary benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the funds class A shares.  Returns for the six-month period are not annualized, butcumulative. 4 Interview with your funds portfolio manager D. William Kohli Bill, what was the environment like in global bond markets during the six months ended March 31, 2011? The fixed-income market generated mixed results during the period. Sectors at the riskier end of the spectrum, such as high-yield corporate bonds, floating-rate bank loan securities, and commercial mortgage-backed securities [CMBS] performed the best. Bonds in these categories are generally less sensitive to interest-rate movements and benefited from an improving economy. U.S. Treasuries struggled during the period. Upward pressure on Treasury yields due to better economic prospects was offset by downward pressure resulting from macroeconomic risks in Europe, the Middle East, North Africa, and Japan. Similarly, increasing inflation expectations placed upward pressure on yields, but this was held in check by the Federal Reserves bond purchases under its quantitative easing program. During the second half of the period, market participants increasingly concluded that the U.S. economy is returning to a more normal growth pattern. As a result, near-term inflation expectations increased considerably, causing yields at the shorter end of the Treasury yield curve to rise more than longer-maturity yields, and the yield curve flattened marginally. [The yield curve is a graphical representation of the difference in yields between shorter- and longer-term bonds.] In this environment, our decision to limit the funds interest-rate risk versus the benchmark and focus on securities we believed could perform well despite rising rates enabled Putnam Diversified Income Trust to outperform its primary benchmark at net asset value by a sizeable margin. This comparison shows your funds performance in the context of broad market indexes for the sixmonths ended 3/31/11. See pages 4 and 1112 for additional fund performance information. Index descriptions can be found on page 15. 5 Looking more closely at the macroeconomic backdrop, leading economic indicators accelerated throughout the winter into the spring, signaling continued economic expansion for the United States in the coming months. Manufacturing activity improved, with a renewal of the inventory cycle potentially providing room for additional growth. Labor market conditions also strengthened, with total private employment increasing substantially during the first three months of 2011. On the downside, U.S. residential housing remained very weak, as sales patterns showed that the excesses of the housing bubble were still being worked through the system. Leading indicators for many European economies painted a similar picture as those in the United States. While sovereign debt issues remain, economic stability pushed these concerns into the background, at least fornow. Globally, while a majority of both developed and emerging countries showed rising economic indicators, many emerging-market economies have been tightening their monetary policies to combat inflation and are generally in a later phase of the business cycle. The fund outperformed its primary benchmark by a substantial margin. What factors drove this outperformance? The funds interest-rate strategies were key contributors versus the benchmark. Using interest-rate swaps and futures, Credit qualities are shown as a percentage of net assets as of 3/31/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard & Poors (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary over time. Credit quality includes bonds and cash and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 6 we successfully positioned the fund for a rising-rate environment and a flatter yield curve. In addition, we kept the funds duration  or sensitivity to interest-rate changes  short versus the index, which helped as rates moved higher. The fund continued to benefit from the strong cash flows generated by our holdings of securitized bonds, specifically non-agency residential mortgage-backed securities [RMBS] and agency interest-only collateralized mortgage obligations [IO CMO]. In general, non-agency RMBS have minimal sensitivity to rising interest rates because of their relatively short durations. Also, in many cases, rising rates help IO CMOs by removing refinancing incentives for lower-rate mortgage pools. Refinancing activity on the mortgage pools underlying the IO CMOs that we held remained at low levels. As a result, these securities generated steady cash flows throughout the period and their prices moved higher. In fact, the returns from our IO CMO This table shows the funds top 10 individual holdings and the percentage of the funds net assets that each represented at 3/31/11. Short-term holdings are excluded. Holdings will vary over time. 7 positions were so solid that we significantly reduced the funds exposure to lock in profits. In implementing our IO CMO strategy, we used interest-rate swaps and options to hedge the funds duration, in order to isolate the prepayment risk that we believed was attractively priced. A significant allocation to high-yield corporate bonds was another key contributor to the funds outperformance, as the high-yield category was the top-performing bond-market sector for the period. Strong corporate fundamentals and positive credit trends bolstered high-yield bonds. High-yield credit spreads  or the yield advantage offered by high-yield bonds over U.S. Treasuries  declined over the period, but demand remained robust as investors moved up the risk spectrum in search of higher yields. The default rate, which is another important aspect of the asset class, declined to low single-digit levels by period-end  well below the historical average. What other holdings aided the funds relative performance? Security selection in emerging-market debt also boosted performance, with our investments in bonds from Argentina, and oil-rich Russia and Venezuela delivering the best results. A small position in short-term CMBS rounded out the top contributors. Our holdings of bonds in the highly liquid topmost part of the capital structure benefited from investors perception that even though commercial mortgage delinquencies accelerated, senior CMBSs had enough structural protection to withstand losses. However, CMBSs were one of the first sectors to recover from the 20082009 credit crisis, and their valuations are not as attractive as they once were. This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 Which strategies detracted from results? Global currencies were volatile during the period, and our active currency management detracted from returns. Specifically, the fund was hurt by the unwinding of the carry trade in which we sold currencies from countries with relatively low interest rates and used the proceeds to buy currencies from countries with relatively high interest rates, most notably Australia. Tactical positioning in the British pound sterling and short positions in the Swiss franc and Canadian dollar also dampened results. We used currency-forward contracts to gain exposure to currencies and hedge the portfolios foreign exchange risk. Additionally, the fund was underweight investment-grade corporate bonds versus the benchmark, which detracted modestly from relativeperformance. In what additional ways did you use derivatives? We used options to gain interest-rate exposure. We employed futures to help hedge the funds interest-rate risk. And we utilized total return swaps to generally manage the funds exposure to various market sectors and industries, and to gain exposure to and hedge the impact of inflation rates in specific countries. What is your outlook for global economies and the credit markets in the coming months, and how are you positioning thefund? Developed global economies appear to be transitioning into what I refer to as an interest-rate normalization mode. Reflecting its staunch anti-inflation posture, the European Central Bank raised its main policy rate by 0.25% shortly after the period ended  its first increase since 2008  and is likely to do so again in the next two to three months. In the United States, if economic data continue to come in better than expected, it is likely the Federal Reserve will intensify its discussions about when to begin increasing the federal funds rate. Overall, we have a positive outlook regarding global economic growth. At the same time, we are mindful of macro risks that do not appear to be fully reflected in the credit markets, such as the rising price of crude oil. Higher oil prices potentially have the dual negative impact of contributing to higher inflation as well as impairing economic growth. Rising oil prices act as a tax on the global economy by impeding consumer spending and squeezing corporate profit margins. At the very least, it is likely that higher oil prices will dampen economic growth over the near term. In terms of portfolio positioning, as noted previously, we reduced the funds risk profile by sharply cutting our allocation to IO CMOs, concluding that their valuations had reached levels that were less compelling from a risk/reward standpoint. However, we continue to closely monitor the IO CMO market, and remain alert for opportunities to reallocate capital to this area when valuations warrant. We also trimmed our holdings of non-agency RMBS, the returns of which are heavily influenced by home prices. Lastly, we are maintaining a short-duration posture, as we anticipate that rates may continue to rise, and plan to continue the funds bias toward a flattening yield curve. Overall, the portfolio remains broadly diversified. We continue to believe that a number of attractive opportunities exist outside the broad market indexes for firms like Putnam that have the resources to capitalize on them. Thanks for your time and for bringing us up to date, Bill. 9 The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Of special interest Your funds dividend rate was decreased twice during the semiannual period ended March 31, 2011. The dividend per class A share declined from $0.067 to $0.061 effective November 2010, and from $0.061 to $0.050 effective February 2011. These reductions were due to an overall decrease in interest income resulting from the current low interest-rate environment, and also due to variable cash flows from mortgage-related securities. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam and Team Leader of Portfolio Construction and Global Strategies. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Bill, your fund is managed by Michael Atkin, Kevin Murphy, Michael Salm, and Paul Scanlon. IN THE NEWS The Federal Reserve continues to back its stimulus efforts already underway. Besides maintaining its near-zero interest-rate policy, the Federal Open Market Committee at its April 15 meeting remained committed to completing its second round of quantitative easing, dubbed QE2. Last fall, the central bank launched QE2, which involves the purchase of $600 billion in U.S. Treasury securities, with the primary aim of preventing deflation in the U.S. economy. Last summer, the United States teetered perilously on the brink of a deflationary cliff, as inflation rates fell to 50-year lows. Deflation, which occurs when prices fall in an economy, can cause long-term significant damage to growth. QE2 may have worked, as inflation has returned. In March, the most recent data available, prices measured by the Consumer Price Index (CPI) edged up 0.5% after increasing by the same margin in February. Core inflation, which excludes volatile food and energy prices, rose by 0.1% in March, following a 0.2% uptick in February. 10 Your funds performance This section shows your funds performance, price, and distribution information for periods ended March 31, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and classY shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (10/3/88) (3/1/93) (2/1/99) (12/1/94) (12/1/03) (7/1/96) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.07% 6.88% 6.25% 6.25% 6.25% 6.25% 6.77% 6.61% 6.78% 7.22% 10 years 89.28 81.71 75.62 75.62 74.94 74.94 84.35 78.35 83.66 93.00 Annual average 6.59 6.15 5.79 5.79 5.75 5.75 6.31 5.96 6.27 6.80 5 years 30.12 24.91 25.52 23.84 25.08 25.08 28.52 24.30 27.84 31.21 Annual average 5.41 4.55 4.65 4.37 4.58 4.58 5.15 4.45 5.03 5.58 3 years 23.94 18.93 21.38 18.71 20.96 20.96 23.10 19.07 22.53 24.38 Annual average 7.42 5.95 6.67 5.88 6.55 6.55 7.17 5.99 7.01 7.54 1 year 13.51 8.99 12.61 7.61 12.70 11.70 13.21 9.59 13.16 13.64 6 months 6.34 2.04 5.97 0.97 6.03 5.03 6.27 2.78 6.24 6.40 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 11 Comparative index returns For periods ended 3/31/11 Barclays Capital Citigroup Non-U.S. JPMorgan Lipper Multi-Sector U.S. Aggregate World Government Developed High Income Funds Bond Index Bond Index Yield Index category average* Annual average (life of fund) 7.21% 7.24%  7.73% 10 years 71.86 117.31 137.24% 98.40 Annual average 5.56 8.07 9.02 7.01 5 years 33.98 45.82 55.01 37.37 Annual average 6.03 7.84 9.16 6.51 3 years 16.74 10.07 43.46 26.13 Annual average 5.30 3.25 12.78 8.01 1 year 5.12 8.51 14.51 9.25 6 months 0.88 0.49 7.67 2.98 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/11, there were 185, 170, 131, 98, 70, and 5 funds, respectively, in this Lipper category.  The funds secondary benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the funds class A shares. Fund price and distribution information For the six-month period ended 3/31/11 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.350 $0.318 $0.320 $0.338 $0.338 $0.362 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 9/30/10 $8.08 $8.42 $8.01 $7.97 $7.97 $8.24 $8.00 $8.04 3/31/11 8.23 8.57 8.16 8.12 8.12 8.39 8.15 8.18 Current yield (end of period) NAV POP NAV NAV NAV POP NAV NAV Current dividend rate 1 7.29% 7.00% 6.62% 6.65% 7.09% 6.87% 7.07% 7.63% Current 30-day SEC yield 2 N/A 4.47 3.90 3.90 N/A 4.26 4.40 4.90 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 9/30/10 1.01% 1.76% 1.76% 1.26% 1.26% 0.76% Annualized expense ratio for the six-month period ended 3/31/11 0.98% 1.73% 1.73% 1.23% 1.23% 0.73% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2010, to March 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.04 $8.88 $8.89 $6.33 $6.32 $3.76 Ending value (after expenses) $1,063.40 $1,059.70 $1,060.30 $1,062.70 $1,062.40 $1,064.00 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2011, use the following calculation method. To find the value of your investment on October 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $4.94 $8.70 $8.70 $6.19 $6.19 $3.68 Ending value (after expenses) $1,020.04 $1,016.31 $1,016.31 $1,018.80 $1,018.80 $1,021.29 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 14 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2011, Putnam employees had approximately $376,000,000 and the Trustees had approximately $69,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 16 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 17 The funds portfolio 3/31/11 (Unaudited) CORPORATE BONDS AND NOTES (29.0%)* Principal amount Value Basic materials (2.2%) Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 $3,183,000 $3,405,810 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 3,317,000 3,540,898 Celanese US Holdings, LLC 144A company guaranty sr. notes 6 5/8s, 2018 (Germany) 2,505,000 2,580,150 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 917,000 969,728 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.31s, 2013 (Netherlands) 989,000 949,440 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 135,000 147,150 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 4,485,000 4,754,100 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 3,548,000 3,659,896 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,935,000 3,052,335 Georgia-Pacific, LLC 144A company guaranty 7 1/8s, 2017 2,315,000 2,456,794 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 230,000 231,438 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 966,000 1,033,620 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 1,725,000 1,824,188 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A sr. notes 9s, 2020 2,229,000 2,311,194 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 1,700,000 1,853,000 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 2,290,000 2,496,100 Ineos Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 1,150,000 1,772,913 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $2,425,000 2,655,375 Ineos Group Holdings PLC company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 1,938,000 2,687,686 JMC Steel Group 144A sr. notes 8 1/4s, 2018 $945,000 966,263 KRATON Polymers, LLC/KRATON Polymers Capital Corp. 144A sr. notes 6 3/4s, 2019 830,000 842,450 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 3,677,600 5,230,679 Lyondell Chemical Co. sr. notes 11s, 2018 $10,015,000 11,241,838 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 5,298,000 5,841,045 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 2,360,000 2,619,600 Momentive Performance Materials, Inc. 144A notes 9s, 2021 3,930,000 4,062,638 Nalco Co. 144A sr. notes 6 5/8s, 2019 905,000 931,019 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 1,158,000 1,159,448 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A sr. sub. notes 8 3/8s, 2018 835,000 851,700 18 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Basic materials cont. Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 $2,471,000 $2,520,420 Novelis, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 4,425,000 4,867,500 Omnova Solutions, Inc. 144A company guaranty sr. notes 7 7/8s, 2018 2,433,000 2,463,413 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 3,742,000 6,052,821 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $2,140,000 2,461,000 Rhodia SA 144A sr. notes 6 7/8s, 2020 (France) 900,000 916,875 Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 465,000 673,365 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.343s, 2015 (Germany) EUR 1,050,000 1,465,123 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $569,000 581,803 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 1,710,000 1,881,000 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 2,445,000 2,646,713 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 989,000 1,053,285 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 2,451,000 2,591,933 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 4,212,000 5,378,724 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 1,000 1,203 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 2,370,000 2,506,275 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 575,000 600,875 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 895,000 935,275 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 1,145,000 1,225,150 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 1,035,000 1,097,100 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 3,408,000 3,723,240 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 8 3/4s, 2019 1,100,000 1,144,000 Capital goods (1.4%) Acquisition Co., Lanza Parent 144A sr. notes 10s, 2017 3,155,000 3,478,388 Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 2,860,000 2,988,700 Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 2,229,000 2,287,511 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015  3,717,440 4,038,069 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 3,995,000 4,284,638 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 500,000 724,240 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 685,000 1,007,441 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $1,645,000 1,700,519 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 1,347,000 1,340,265 Berry Plastics Corp. 144A sr. notes 9 3/4s, 2021 1,542,000 1,526,580 19 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Capital goods cont. Berry Plastics Holding Corp. company guaranty notes FRN 4.185s, 2014 $1,565,000 $1,473,056 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 2,050,000 2,147,375 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 1,835,000 1,867,113 Crown European Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 475,000 699,205 Exide Technologies 144A sr. notes 8 5/8s, 2018 $1,240,000 1,323,700 Griffon Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2018 955,000 971,713 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 1,710,000 1,885,275 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 2,734,000 3,241,012 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 1,335,000 1,485,188 Polypore International, Inc. 144A sr. notes 7 1/2s, 2017 1,445,000 1,517,250 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 1,470,000 1,449,788 Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 1,430,000 1,971,843 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 3,217,000 4,947,698 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 7 3/4s, 2016 (Luxembourg) $1,410,000 1,491,075 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A sr. notes 7 3/4s, 2016 (Luxembourg) EUR 2,660,000 3,922,269 Reynolds Group Issuer, Inc. 144A sr. notes 9s, 2019 $4,375,000 4,528,125 Reynolds Group Issuer, Inc. 144A sr. notes 7 1/8s, 2019 1,600,000 1,640,000 Reynolds Group Issuer, Inc. 144A sr. notes 6 7/8s, 2021 (New Zealand) 465,000 468,488 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/4s, 2021 (New Zealand) 680,000 673,200 Ryerson, Inc. company guaranty sr. notes 12s, 2015 3,661,000 3,972,185 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 820,000 875,350 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 1,830,000 1,894,050 Terex Corp. sr. unsec. sub. notes 8s, 2017 808,000 851,430 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 3,130,000 3,306,063 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 2,987,000 3,225,960 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 2,805,000 3,011,869 Communication services (3.3%) Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 940,000 996,400 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 1,259,504 1,508,256 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 2,450,000 2,603,125 20 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Communication services cont. CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 $2,815,000 $2,878,338 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 5,806,000 6,052,755 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 804,000 814,050 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 1,740,000 1,644,300 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 1,250,000 1,259,375 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 8,410,000 9,082,800 CPI International Acquisition, Inc. 144A sr. notes 8s, 2018 705,000 709,406 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 3,625,000 3,652,188 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 2,065,000 2,266,338 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 4,740,000 5,036,250 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 950,000 995,125 CSC Holdings LLC sr. notes 6 3/4s, 2012 364,000 377,650 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 5,803,000 6,506,614 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 4,769,000 5,055,140 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 2,405,000 2,597,400 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 5,296,000 5,713,060 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 2,005,000 2,115,275 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) ∆ 2,960,000 2,967,400 Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) 2,660,000 2,660,000 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg)  10,735,093 11,781,765 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 2,801,000 3,060,093 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) ∆ EUR 1,855,000 2,661,746 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 ∆ $4,179,000 4,273,028 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 1,699,000 1,643,783 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 386,000 413,020 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 6,804,000 7,280,280 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 1,774,000 1,771,783 Musketeer GmbH 144A company guaranty sr. notes 9 1/2s, 2021 (Germany) ∆ EUR 665,000 982,107 21 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Communication services cont. NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 $4,595,000 $5,238,300 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 900,000 920,250 PAETEC Escrow Corp. 144A sr. unsec. notes 9 7/8s, 2018 4,202,000 4,433,110 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 3,406,000 3,669,965 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 2,195,000 2,299,263 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 2,520,000 3,963,611 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $1,530,000 1,554,863 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 2,400,000 2,439,000 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 610,000 696,925 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 2,497,000 2,671,790 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,375,000 1,464,375 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 3,850,000 4,254,250 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 1,130,000 1,230,288 Sprint Capital Corp. company guaranty 6 7/8s, 2028 3,610,000 3,330,225 Sprint Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2012 2,495,000 2,632,225 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 9,600,000 10,692,000 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 3,527,000 3,540,226 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 730,000 1,099,913 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 495,000 733,600 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) CHF 540,000 621,706 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 2,398,000 3,733,242 Unitymedia Hessen/NRW 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 1,624,000 2,430,071 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 1,990,000 3,057,652 Virgin Media Finance PLC company guaranty sr. unsec. bond 8 7/8s, 2019 (United Kingdom) GBP 242,000 433,909 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Netherlands) EUR 4,110,000 6,081,943 Wind Acquisition Holding company guaranty sr. notes Ser. REGS, 12 1/4s, 2017 (Luxembourg)  EUR 173,639 292,728 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $710,000 757,925 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 2,884,000 3,093,090 Windstream Corp. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 1,895,000 1,925,794 22 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Conglomerates (%) SPX Corp. sr. unsec. notes 7 5/8s, 2014 $1,096,000 $1,206,970 SPX Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2017 750,000 806,250 Consumer cyclicals (4.8%) Affinion Group, Inc. 144A sr. notes 10 3/4s, 2016 1,126,000 1,279,418 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 1,615,000 1,703,825 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 6,155,000 5,785,700 AMC Entertainment, Inc. 144A sr. sub. notes 9 3/4s, 2020 3,750,000 4,012,500 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 1,998,000 2,020,478 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 2,955,000 2,955,000 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 ∆ 1,244,000 1,323,305 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021 ∆ 2,390,000 2,369,088 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 2,870,000 3,002,738 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 1,445,000 1,461,256 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 3,635,000 3,725,875 Boyd Gaming Corp. 144A sr. notes 9 1/8s, 2018 600,000 619,500 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 793,000 850,493 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 1,185,000 1,229,438 Building Materials Corp. 144A sr. notes 7s, 2020 2,425,000 2,515,938 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 830,000 848,675 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 1,865,000 1,809,050 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 4,960,000 4,526,000 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 5,125,000 5,823,281 Cedar Fair LP/Canadas Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 855,000 927,675 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s,2015 1,400,000 1,428,000 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 1,500,000 1,503,750 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 590,000 592,950 Citadel Broadcasting Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 740,000 801,975 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017  2,620,000 2,705,150 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 606,000 577,215 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2021 5,324,000 5,310,690 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 6,329,000 6,938,166 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 685,000 740,656 23 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Consumer cyclicals cont. Dana Holding Corp. sr. unsec. notes 6 3/4s, 2021 $1,315,000 $1,315,000 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 588,000 648,270 DISH DBS Corp. company guaranty 7 1/8s, 2016 2,345,000 2,503,288 DISH DBS Corp. company guaranty 6 5/8s, 2014 6,614,000 7,002,573 DR Horton, Inc. sr. notes 7 7/8s, 2011 140,000 142,100 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 4,495,000 5,135,538 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 2,635,000 2,602,057 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 3,667,000 4,107,040 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 1,000,000 1,063,750 Grupo Televisa SA sr. unsec. bonds 6 5/8s, 2040 (Mexico) 900,000 953,575 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 1,410,000 1,537,953 Gymboree Corp. 144A sr. unsec. notes 9 1/8s, 2018 1,090,000 1,057,300 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 2,197,000 2,142,075 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 970,000 1,051,238 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 2,400,000 2,475,000 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 7,265,000 8,154,963 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 1,780,000 1,766,650 Isle of Capri Casinos, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2019 2,425,000 2,412,875 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 807,000 1,196,048 Jarden Corp. company guaranty sr. sub. notes Ser. 1, 7 1/2s, 2020 EUR 265,000 390,199 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 $3,760,000 4,013,800 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 655,000 756,525 Lear Corp. company guaranty sr. unsec. bonds 7 7/8s, 2018 3,205,000 3,485,438 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 2,960,000 3,256,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 5,258,000 5,474,893 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 340,000 354,450 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 2,175,000 2,218,500 Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 6,292,000 9,133,579 M/I Homes, Inc. 144A sr. unsec. notes 8 5/8s, 2018 $1,000,000 1,000,000 Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 2,075,000 2,228,031 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default)  1,765,000 176,500 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,295,000 1,411,550 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 2,525,000 2,689,125 Navistar International Corp. sr. notes 8 1/4s, 2021 3,623,000 4,003,415 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 1,890,000 1,908,900 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 1,092,000 1,141,140 24 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Consumer cyclicals cont. Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 $1,790,000 $1,919,775 Nortek, Inc. company guaranty sr. notes 11s, 2013 2,734,519 2,891,754 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 2,343,000 2,524,583 Owens Corning company guaranty unsec. unsub. notes 9s, 2019 5,347,000 6,309,460 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 2,466,000 2,721,848 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 1,713,000 1,770,814 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,280,000 1,369,600 PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 1,085,000 1,179,938 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 2,900,000 3,161,000 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 1,295,000 1,317,663 Ply Gem Industries, Inc. 144A sr. notes 8 1/4s, 2018 895,000 919,613 Polish Television Holding BV sr. notes Ser. REGS, stepped-coupon 11 1/4s (13s, 11/15/14), 2017 (Netherlands)  EUR 3,504,000 5,308,491 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 $695,000 689,788 Realogy Corp. 144A company guaranty sr. unsec. notes 11 1/2s, 2017 7,286,000 7,522,795 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 3,500,000 3,745,000 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 4,133,000 4,349,983 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 3,139,000 3,029,135 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 1,825,000 1,872,906 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 525,000 530,250 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 1,700,000 1,925,250 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 1,678,000 1,627,660 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 3,403,000 3,832,629 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 206,000 216,300 Standard Pacific Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 693,000 716,389 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 375,000 403,125 Toys R Us  Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 505,000 534,038 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 2,265,000 2,434,875 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 4,385,000 4,976,975 Travelport LLC company guaranty 11 7/8s, 2016 2,830,000 2,638,975 Travelport LLC company guaranty 9 7/8s, 2014 958,000 932,853 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 2,520,000 2,340,450 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 1,395,000 2,079,206 25 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Consumer cyclicals cont. TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $4,530,000 $4,983,000 TVN Finance Corp. III AB 144A company guaranty sr. unsec. notes 7 7/8s, 2018 (Sweden) EUR 270,000 388,440 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 $2,565,000 2,792,644 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 3,015,000 3,120,525 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 2,324,000 2,457,630 Visteon Corp. 144A sr. notes 6 3/4s, 2019 ∆ 1,910,000 1,910,000 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty mtge. notes 7 3/4s, 2020 1,160,000 1,229,600 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 1,831,000 2,174,313 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 3,182,000 3,357,010 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 1,680,000 1,743,000 YCC Holdings, LLC/Yankee Finance, Inc. 144A sr. unsec. notes 10 1/4s, 2016 3,955,000 3,984,663 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 2,428,000 2,701,150 Consumer staples (1.9%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 16,800,000 10,184,852 Archibald Candy Corp. company guaranty sub. notes 10s, 2011 (In default)  F $562,539 18,001 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 1,293,000 1,428,765 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 5,577,000 5,751,281 Bumble Bee Acquisition Corp. 144A company guaranty sr. notes 9s, 2017 1,990,000 2,069,600 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 2,242,000 2,373,718 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 2,243,000 2,349,543 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016  1,330,000 1,246,875 CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 2,290,000 2,524,725 Claires Stores, Inc. 144A sr. notes 8 7/8s, 2019 4,065,000 3,882,075 Constellation Brands, Inc. company guaranty sr. unsec. notes 7 1/4s, 2017 2,193,000 2,379,405 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,401,000 2,596,081 Darling International, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2018 555,000 603,563 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 2,498,000 2,382,468 Dean Foods Co. 144A sr. notes 9 3/4s, 2018 560,000 574,700 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 4,296,000 4,661,160 Dole Food Co. 144A sr. notes 8s, 2016 1,710,000 1,814,738 Dunkin Finance Corp. 144A sr. notes 9 5/8s, 2018 757,000 771,194 26 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Consumer staples cont. EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 624,000 $986,446 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $2,115,000 2,207,531 Europcar Groupe SA company guaranty sr. sub. bonds FRB Ser. REGS, 4.593s, 2013 (France) EUR 331,000 462,582 Foodcorp (Pty), Ltd. 144A company guaranty sr. notes 8 3/4s, 2018 (South Africa) EUR 1,045,000 1,446,779 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 $230,000 235,750 Hertz Corp. 144A company guaranty sr. notes 6 3/4s, 2019 925,000 916,906 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 800,000 828,000 Hertz Holdings Netherlands BV sr. sec. bonds Ser. REGS, 8 1/2s, 2015 (Netherlands) EUR 1,000,000 1,533,697 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 2,129,000 3,265,240 Landrys Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 $911,000 981,603 Libbey Glass, Inc. sr. notes 10s, 2015 574,000 625,660 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 1,830,000 1,930,650 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 900,000 949,500 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 5,475,000 5,475,000 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 1,114,000 1,001,208 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 595,000 629,956 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 1,410,000 1,512,225 RSC Equipment Rental, Inc. 144A sr. unsec. notes 8 1/4s, 2021 1,220,000 1,268,800 Service Corporation International sr. notes 7s, 2019 970,000 1,018,500 Service Corporation International sr. notes 7s, 2017 3,136,000 3,355,520 Simmons Foods, Inc. 144A sr. notes 10 1/2s, 2017 1,451,000 1,574,335 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 3,865,000 4,551,038 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 3,360,000 3,704,400 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 3,922,000 3,926,903 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 2,070,000 2,484,000 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 900,000 940,500 Wendys/Arbys Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 5,025,000 5,527,500 West Corp. 144A sr. notes 7 7/8s, 2019 2,430,000 2,475,563 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 665,000 699,913 Energy (5.4%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 1,505,000 1,661,511 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 4,895,000 5,321,392 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 2,960,000 3,258,057 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 3,630,000 3,893,175 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 3,278,000 3,310,780 27 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Energy cont. ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 $643,000 $675,150 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 8 3/4s, 2018 3,619,000 4,017,090 Carrizo Oil & Gas, Inc. 144A sr. unsec. notes 8 5/8s, 2018 4,411,000 4,675,660 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 3,970,000 4,168,500 Chaparral Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2021 910,000 937,300 Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 1,640,000 1,820,400 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 5,240,000 6,497,600 Complete Production Services, Inc. company guaranty 8s, 2016 1,657,000 1,748,135 Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 817,887 580,700 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 3,704,000 3,926,240 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 2,145,000 2,305,875 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,829,000 2,027,904 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 8,151,000 8,925,345 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 375,000 375,469 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 5,652,000 6,160,680 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 3,793,000 4,229,195 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 1,285,000 1,317,125 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 5,316,000 5,402,385 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 2,135,000 2,113,650 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. notes 6 1/2s, 2021 1,264,000 1,226,080 Forest Oil Corp. sr. notes 8s, 2011 3,730,000 3,897,850 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 2,260,000 2,316,500 Gazprom Via Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 1,810,000 1,954,800 Gazprom Via Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 740,000 870,980 Gazprom OAO Via Gaz Capital SA 144A sr. sec. bond 9 1/4s, 2019 (Russia) 3,305,000 4,107,157 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 1,090,000 1,158,125 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 1,280,000 1,382,400 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 8,525,000 10,243,470 28 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Energy cont. Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 $4,480,000 $4,480,000 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 3,440,000 3,629,200 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 3,379,000 3,400,119 Inergy LP/Inergy Finance Corp. 144A sr. notes 6 7/8s, 2021 2,746,000 2,862,705 Infinis PLC sr. notes Ser. REGS, 9 1/8s, 2014 (United Kingdom) GBP 773,000 1,315,907 James River Escrow, Inc. 144A sr. notes 7 7/8s, 2019 $965,000 998,775 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,310,000 1,332,925 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 1,641,000 1,708,691 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 2,380,000 2,493,050 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2019 (Russia) 2,920,000 3,223,008 Massey Energy Co. company guaranty sr. unsec. notes 6 7/8s, 2013 4,646,000 4,738,920 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 1,905,000 1,935,956 Newfield Exploration Co. sr. unsec. sub. notes 6 7/8s, 2020 1,000,000 1,055,000 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 2,650,000 2,709,625 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 2,535,000 1,353,056 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 2,030,000 1,073,363 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 4,207,000 4,201,741 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 948,000 963,405 Peabody Energy Corp. company guaranty 7 3/8s, 2016 8,163,000 9,060,930 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 208,000 223,080 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 1,140,000 1,143,549 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 1,500,000 1,493,624 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 1,575,000 1,848,735 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 11,705,000 12,102,807 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 1,782,000 1,835,829 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 5,375,000 5,391,222 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,350,000 1,550,813 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 27,200,000 16,428,800 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/2s, 2037 (Venezuela) 3,200,000 1,460,800 29 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Energy cont. Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) $3,000,000 $1,417,500 Petroleos de Venezuela SA sr. unsec. bonds zero %, 2011 (Venezuela) 7,960,000 7,780,900 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 5,000,000 3,032,050 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 24,700,000 18,154,500 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 14,010,000 9,206,251 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) ∆ 7,565,000 5,348,455 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 6,425,000 5,959,188 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 10,500,000 10,657,500 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 1,165,000 1,412,563 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 6s, 2022 (Trinidad) 2,295,208 2,324,335 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 1,465,000 1,660,944 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 2,900,000 3,026,875 Plains Exploration & Production Co. company guaranty 7s, 2017 580,000 598,850 Plains Exploration & Production Co. company guaranty sr. unsec. notes 10s, 2016 1,180,000 1,330,450 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7.39s, 2024 (Philippines) 2,790,000 3,180,600 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 2,100,000 2,394,000 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 500,000 523,750 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,710,000 1,992,150 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 1,640,000 1,746,600 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 3,321,000 3,686,310 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 2,885,000 2,964,338 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 565,000 586,188 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 6,510,000 6,819,225 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 1,105,000 1,134,006 Williams Cos., Inc. (The) notes 7 3/4s, 2031 844,000 1,002,354 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 1,115,000 1,387,567 30 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Financials (5.5%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 $2,380,000 $2,421,650 Ally Financial, Inc. company guaranty sr. unsec. notes 7s, 2012 212,000 218,625 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 1,379,000 1,447,950 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 1,304,000 1,356,160 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 4,595,000 5,037,269 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.511s, 2014 168,000 162,992 Ally Financial, Inc. unsec. sub. notes 8s, 2018 1,333,000 1,431,309 Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 1,815,000 1,849,031 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 7,290,000 7,772,963 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 2,043,000 2,198,779 Banco Do Brasil 144A sr. unsec. 9 3/4s, 2017 (Brazil) BRL 1,745,000 1,069,830 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.113s, 2012 $2,574,750 2,545,748 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 1,958,000 1,965,343 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 1,235,000 1,272,050 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,000,000 1,180,000 CIT Group, Inc. sr. bonds 7s, 2017 ∆ 12,809,000 12,825,011 CIT Group, Inc. sr. bonds 7s, 2016 8,296,000 8,306,370 CIT Group, Inc. sr. bonds 7s, 2015 1,390,000 1,402,163 CIT Group, Inc. sr. bonds 7s, 2014 439,000 447,231 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 2,885,000 2,927,176 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 730,000 773,800 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 6,495,000 7,047,075 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 3,000,000 3,577,500 HSBC Capital Funding LP/ Jersey Channel Islands company guaranty sub. FRB 5.13s, 2049 (United Kingdom) EUR 1,092,000 1,453,730 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $375,000 388,125 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 270,000 282,150 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 5,270,000 5,414,925 Industry & Construction Bank St. Petersburg OJSC Via Or-ICB for Industry unsec. sub. notes FRN 5.01s, 2015 (Luxembourg) 1,750,000 1,731,625 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 2,500,000 2,519,903 JPMorgan Chase & Co. 144A sr. unsec. unsub. notes FRN 3.91s, 2011 RUB 102,000,000 3,586,229 31 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Financials cont. JPMorgan Chase & Co. 144A unsec. unsub. notes 8s, 2012 INR 76,000,000 $1,719,224 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 $3,482,000 3,656,100 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 4,365,000 4,014,137 MetLife Capital Trust X 144A jr. sub. FRB 9 1/4s, 2038 935,000 1,126,675 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 2,543,000 2,835,445 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 4,159,000 4,273,373 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 1,245,000 1,381,950 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 R 2,376,000 2,426,490 Russian Agricultural Bank OJSC Via RSHB Capital SA sub. bonds FRB 6.97s, 2016 (Russia) 30,110,000 30,188,888 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 3/4s, 2018 (Russia) 1,890,000 2,114,343 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 6,575,000 7,154,915 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 R 1,260,000 1,329,300 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 1,398,000 1,470,047 SLM Corp. sr. notes Ser. MTN, 6 1/4s, 2016 2,190,000 2,291,639 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 7,805,000 7,131,819 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 1,665,000 1,691,940 UBS AG/ Jersey Branch jr. unsec. sub. FRB 4.28s, 2015 (Cayman Islands) EUR 1,771,000 2,266,561 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $3,400,000 3,504,992 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.188s, 2014 245,000 238,263 Vnesheconombank Via VEB Finance, Ltd. 144A bank guaranteed bonds 6.8s, 2025 (Russia) 12,300,000 12,472,200 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 4,335,000 4,595,100 VTB Bank OJSC Via VTB Capital SA 144A bank guaranty sr. unsec. notes 6.551s, 2020 (Russia) 5,000,000 5,068,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 7 1/2s, 2011 (Russia) 2,616,000 2,691,079 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 50,831,000 53,880,860 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 12,594,000 13,370,042 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.465s, 2015 (Russia) 3,000,000 3,213,600 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 38,586,000 41,912,113 32 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Government (0.1%) International Bank for Reconstruction & Development sr. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 (Supra-Nation) RUB 123,450,000 $4,205,244 Health care (1.4%) Aviv Healthcare Properties LP 144A sr. notes 7 3/4s, 2019 ∆ $2,810,000 2,929,425 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 819,000 1,153,135 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 $1,876,000 2,056,565 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 1,610,000 1,714,650 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 4,043,000 4,265,365 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 865,000 1,264,604 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $5,050,000 5,302,500 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 595,000 602,438 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 1,770,000 1,787,700 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 2,950,000 2,857,813 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 2,160,000 2,475,900 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 2,056,000 2,109,970 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 4,481,000 4,671,443 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016  7,361,000 7,931,478 HCA, Inc. sr. sec. notes 9 1/4s, 2016 5,814,000 6,257,318 HCA, Inc. sr. sec. notes 9 1/8s, 2014 2,248,000 2,357,590 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 1,635,000 1,749,450 Select Medical Corp. company guaranty 7 5/8s, 2015 994,000 1,011,395 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,505,000 1,557,675 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  834,910 853,695 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 1,754,000 1,925,015 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 1,683,000 1,971,214 Tenet Healthcare Corp. sr. notes 9s, 2015 4,307,000 4,737,700 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 2,627,000 2,994,780 Tenet Healthcare Corp. sr. unsec. notes 8s, 2020 1,945,000 2,027,663 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 350,000 339,500 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 900,000 882,000 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 350,000 344,750 Vanguard Health Systems, Inc. 144A sr. notes zero %, 2016 6,990,000 4,438,650 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 2,840,000 3,054,051 Technology (1.2%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 660,000 678,150 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 3,357,000 3,411,551 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 2,500,000 2,437,500 33 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Technology cont. Buccaneer Merger Sub., Inc. 144A sr. notes 9 1/8s, 2019 $2,680,000 $2,840,800 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015  470,000 491,150 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 2,853,000 2,967,120 CommScope, Inc. 144A sr. notes 8 1/4s, 2019 1,795,000 1,875,775 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 859,000 938,458 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 2,376,000 2,574,990 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015  ∆ 5,315,285 5,507,964 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 727,000 724,274 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 820,000 899,950 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 ∆ 680,000 694,450 First Data Corp. 144A sr. bonds 12 5/8s, 2021 6,080,000 6,596,800 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 10,000 10,625 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 6,198,000 6,926,265 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 3,323,000 3,730,068 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 2,300,000 2,438,000 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 4,150,000 4,492,375 NXP BV/NXP Funding, LLC sec. notes Ser. EXCH, 7 7/8s, 2014 (Netherlands) 1,695,000 1,760,681 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 4,543,000 5,088,160 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 2,399,000 2,482,965 STATS ChipPAC, Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2015 (Singapore) 315,000 343,350 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 5,159,000 5,416,950 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 2,062,000 2,118,705 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 1,523,000 1,850,445 Transportation (0.2%) AMGH Merger Sub., Inc. 144A company guaranty sr. notes 9 1/4s, 2018 ∆ 3,325,000 3,566,063 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 1,912,000 2,115,150 Swift Services Holdings, Inc. 144A company guaranty sr. notes 10s, 2018 2,715,000 2,945,775 Utilities and power (1.6%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 6,690,000 7,191,750 Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 4,678,000 5,230,110 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 $1,995,000 2,114,700 Calpine Corp. 144A sr. notes 7 1/4s, 2017 4,592,000 4,775,680 Cenrais Electricas Brasileiras SA 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 500,000 560,000 34 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Utilities and power cont. Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) $2,495,000 $2,697,285 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 6,270,000 4,867,088 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 654,000 555,900 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 305,000 303,475 Edison Mission Energy sr. unsec. notes 7.2s, 2019 605,000 471,900 Edison Mission Energy sr. unsec. notes 7s, 2017 90,000 72,225 El Paso Corp. sr. unsec. notes 7s, 2017 4,910,000 5,495,277 El Paso Natural Gas Co. debs. 8 5/8s, 2022 2,976,000 3,750,959 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 8,180,000 8,668,142 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 3,920,000 4,153,926 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 1,927,000 2,095,613 GenOn Americas Generation, LLC sr. unsec. notes 8.3s, 2011 530,000 531,325 GenOn Energy, Inc. sr. unsec. unsub. notes 7 5/8s, 2014 1,500,000 1,552,500 GenOn Energy, Inc. 144A sr. notes 9 7/8s, 2020 3,475,000 3,631,375 GenOn Energy, Inc. 144A sr. unsec. notes 9 1/2s, 2018 530,000 551,200 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 490,000 530,425 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 2,575,000 2,922,625 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 7,660,000 8,626,309 NRG Energy, Inc. company guaranty 7 3/8s, 2017 4,975,000 5,180,219 NRG Energy, Inc. sr. notes 7 3/8s, 2016 6,949,000 7,192,215 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 1,370,000 1,394,233 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 955,000 979,503 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 520,000 577,828 Vattenfall Treasury AB company guaranty jr. unsec. sub. bond FRB 5 1/4s, 2049 (Sweden) EUR 819,000 1,165,091 Total corporate bonds and notes (cost $1,543,899,024) MORTGAGE-BACKED SECURITIES (19.6%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.646s, 2037 $6,294,323 $3,817,901 FRB Ser. 07-1, Class 5A31, 0.39s, 2037 14,525,425 8,025,297 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 1,832,588 1,848,377 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 1,170,000 959,400 Ser. 01-1, Class K, 6 1/8s, 2036 2,633,000 1,965,488 Ser. 07-5, Class XW, IO, 0.427s, 2051 228,668,861 3,975,843 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.429s, 2036 11,426,798 7,484,553 FRB Ser. 07-6, Class A1, 0.54s, 2037 10,501,056 8,067,226 FRB Ser. 07-B, Class A1, 0.464s, 2047 24,294,012 16,034,048 Barclays Capital, LLC Trust FRB Ser. 07-AA1, Class 2A1, 0.43s, 2037 39,296,113 25,542,473 35 MORTGAGE-BACKED SECURITIES (19.6%)* cont. Principal amount Value Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.237s, 2047 $15,691,753 $10,356,557 Bear Stearns Alt-A Trust FRB Ser. 06-5, Class 2A2, 5.999s, 2036 20,245,143 13,969,149 FRB Ser. 06-5, Class 2A1, 5.637s, 2036 7,055,381 4,797,659 FRB Ser. 06-1, Class 23A1, 5 1/2s, 2036 3,750,824 2,963,151 Ser. 06-4, Class 22A1, 5.217s, 2036 9,097,071 4,684,992 FRB Ser. 07-1, Class 21A1, 5.202s, 2047 7,633,017 4,608,205 FRB Ser. 05-10, Class 25A1, 2.671s, 2036 9,646,366 6,270,138 FRB Ser. 05-9, Class 11A1, 0.51s, 2035 7,877,676 4,450,887 Bear Stearns Alt-A Trust II FRB Ser. 07-1, Class 1A1, 5.447s, 2047 48,694,420 30,251,408 Bear Stearns Asset Backed Securities Trust FRB Ser. 07-AC4, Class A1, 0.55s, 2037 32,248,089 16,124,045 FRB Ser. 06-IM1, Class A1, 0.48s, 2036 7,636,902 4,080,779 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW18, Class X1, IO, 0.121s, 2050 266,714,888 1,650,832 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-10, Class 1A5A, 5.581s, 2035 3,868,071 2,668,969 FRB Ser. 06-AR5, Class 2A5A, 5.473s, 2036 5,548,346 3,228,538 FRB Ser. 07-AR5, Class 1A1A, 5.411s, 2037 8,824,445 5,496,773 FRB Ser. 07-6, Class 1A3A, 5.284s, 2046 15,615,902 8,120,269 FRB Ser. 05-10, Class 1A4A, 2.4s, 2035 6,331,822 4,068,196 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 1/8s, 2044 158,453,751 1,027,260 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.823s, 2014 (United Kingdom) GBP 2,491,896 2,802,436 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 1,094,530 1,318,854 Countrywide Alternative Loan Trust Ser. 07-16CB, Class 3A1, 6 3/4s, 2037 $8,522,052 5,306,682 Ser. 07-16CB, Class 4A7, 6s, 2037 4,780,884 3,681,281 Ser. 06-45T1, Class 2A2, 6s, 2037 6,559,166 4,644,545 Ser. 06-45T1, Class 2A5, 6s, 2037 8,023,338 5,776,803 Ser. 06-J8, Class A4, 6s, 2037 6,059,391 3,696,229 Ser. 06-40T1, Class 1A11, 6s, 2037 6,091,860 4,419,699 Ser. 06-41CB, Class 1A7, 6s, 2037 8,859,164 6,600,077 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 5,214,944 4,993,309 Ser. 07-8CB, Class A1, 5 1/2s, 2037 7,063,801 5,439,127 FRB Ser. 05-4, Class 2A7, 3/4s, 2035 14,808,677 10,842,728 FRB Ser. 06-24CB, Class A13, 0.6s, 2036 10,200,240 6,352,837 FRB Ser. 06-OC10, Class 2A2A, 0.43s, 2036 10,821,121 5,789,300 Countrywide Home Loans FRB Ser. 06-HYB3, Class 2A1A, 4.696s, 2036 ∆ 11,077,726 7,958,338 FRB Ser. 04-HYB6, Class A2, 3.079s, 2034 5,712,258 4,741,174 FRB Ser. 05-HYB4, Class 2A1, 2.87s, 2035 3,669,872 2,715,705 FRB Ser. 06-HYB2, Class 2A1B, 2.741s, 2036 13,749,217 9,211,975 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.532s, 2035 324,210 39,851 FRB Ser. 05-R3, Class AF, 0.65s, 2035 318,702 274,083 36 MORTGAGE-BACKED SECURITIES (19.6%)* cont. Principal amount Value Credit Suisse Mortgage Capital Certificates Ser. 07-1, Class 1A4, 6.131s, 2037 $8,417,206 $5,260,754 Ser. 07-C5, Class A3, 5.694s, 2040 15,375,000 15,853,590 Ser. 07-C1, Class AAB, 5.336s, 2040 5,087,000 5,335,246 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 2,599,000 682,533 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 1A3, 0.58s, 2036 48,850,000 23,203,750 Deutsche Alternative Securities, Inc. FRB Ser. 06-AR6, Class A6, 0.44s, 2037 27,719,223 16,631,534 FRB Ser. 06-AR4, Class A2, 0.44s, 2036 8,698,262 4,131,674 FRB Ser. 06-AR3, Class A1, 0.44s, 2036 10,020,225 5,147,890 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 2,235,111 2,234,887 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1 5/8s, 2014 (United Kingdom) GBP 1,626,522 365,844 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.58s, 2032 $1,272,611 1,973,642 IFB Ser. 3211, Class SI, IO, 26.593s, 2036 1,762,243 1,075,726 IFB Ser. 3408, Class EK, 24.767s, 2037 1,130,550 1,598,951 IFB Ser. 2979, Class AS, 23.338s, 2034 699,179 915,786 IFB Ser. 3105, Class SI, IO, 18.961s, 2036 4,195,815 2,008,872 IFB Ser. 3184, Class SP, IO, 7.095s, 2033 5,651,785 643,772 IFB Ser. 3727, Class PS, IO, 6.445s, 2038 40,604,807 6,550,449 IFB Ser. 3287, Class SE, IO, 6.445s, 2037 17,348,569 2,706,724 IFB Ser. 3398, Class SI, IO, 6.395s, 2036 9,417,826 1,174,497 IFB Ser. 3677, Class KS, IO, 6.295s, 2040 53,250,626 7,564,209 IFB Ser. 3485, Class SI, IO, 6.295s, 2036 9,206,395 1,368,991 IFB Ser. 3346, Class SC, IO, 6.295s, 2033 262,092,522 38,158,050 IFB Ser. 3346, Class SB, IO, 6.295s, 2033 79,533,573 11,493,397 IFB Ser. 3242, Class SC, IO, 6.035s, 2036 8,744,969 1,180,571 IFB Ser. 3225, Class EY, IO, 6.035s, 2036 22,137,299 2,892,238 IFB Ser. 3751, Class SB, IO, 5.785s, 2039 103,076,061 14,430,648 IFB Ser. 3725, Class CS, IO, 5.745s, 2040 92,679,009 12,372,648 Ser. 3672, Class PI, IO, 5 1/2s, 2039 23,190,772 4,638,386 Ser. 3645, Class ID, IO, 5s, 2040 12,700,160 2,176,807 Ser. 3687, Class CI, IO, 5s, 2038 33,643,256 6,118,699 Ser. 3653, Class KI, IO, 5s, 2038 47,536,109 8,247,040 Ser. 3632, Class CI, IO, 5s, 2038 15,076,872 2,693,785 Ser. 3626, Class DI, IO, 5s, 2037 10,694,197 1,351,853 Ser. 3623, Class CI, IO, 5s, 2036 9,587,520 1,390,190 Ser. 3747, Class HI, IO, 4 1/2s, 2037 11,256,424 1,792,408 Ser. 3738, Class MI, IO, 4s, 2034 99,628,042 13,226,783 Ser. 3736, Class QI, IO, 4s, 2034 95,384,572 12,399,994 Ser. 3740, Class KI, IO, 4s, 2033 53,381,698 6,859,548 Ser. 3707, Class HI, IO, 4s, 2023 23,252,258 2,611,926 Ser. 3707, Class KI, IO, 4s, 2023 24,939,685 2,479,005 Ser. T-56, Class A, IO, 0.524s, 2043 351,213 6,585 Ser. T-57, Class 1AX, IO, 0.425s, 2043 10,357,871 134,427 Ser. T-56, Class 3, IO, 0.008s, 2043 11,651,908 7,282 Ser. T-56, Class 1, IO, zero %, 2043 422,850 330 37 MORTGAGE-BACKED SECURITIES (19.6%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. Ser. T-56, Class 2, IO, zero %, 2043 $380,791 $35 Ser. 3369, PO, zero %, 2037 11,954 10,894 Ser. 3314, PO, zero %, 2036 596,184 506,691 Ser. 3124, Class DO, PO, zero %, 2036 76,450 57,206 Ser. 2947, Class AO, PO, zero %, 2035 21,136 16,983 Ser. 2692, Class TO, PO, zero %, 2033 27,634 22,280 Ser. 1208, Class F, PO, zero %, 2022 184,535 164,237 FRB Ser. 3251, Class TC, zero %, 2036 292,084 287,779 FRB Ser. 3072, Class TJ, zero %, 2035 67,114 62,006 FRB Ser. 3052, Class TJ, zero %, 2035 14,150 13,706 FRB Ser. 3326, Class WF, zero %, 2035 519,766 486,225 FRB Ser. 3030, Class EF, zero %, 2035 110,962 97,435 FRB Ser. 3033, Class YF, zero %, 2035 37,023 36,759 FRB Ser. 3412, Class UF, zero %, 2035 53,443 47,994 FRB Ser. 3007, Class LU, zero %, 2035 21,256 17,647 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.652s, 2036 2,209,830 3,053,764 IFB Ser. 05-45, Class DA, 23.505s, 2035 4,581,422 6,565,592 IFB Ser. 05-83, Class QP, 16.745s, 2034 730,430 901,599 Ser. 98-T2, Class A4, IO, 6 1/2s, 2036 75,301 13,554 Ser. 399, Class 2, IO, 5 1/2s, 2039 581,202 114,311 Ser. 10-21, Class IP, IO, 5s, 2039 23,485,364 4,344,792 Ser. 09-31, Class PI, IO, 5s, 2038 135,417,148 23,802,306 Ser. 378, Class 19, IO, 5s, 2035 17,627,445 3,403,895 Ser. 10-110, Class BI, IO, 5s, 2025 93,865,944 12,021,411 Ser. 404, Class 2, IO, 4 1/2s, 2040 873,024 216,005 Ser. 366, Class 22, IO, 4 1/2s, 2035 13,768,268 1,491,654 Ser. 407, Class 2, IO, 4s, 2041 ∆ 14,111,589 3,369,142 Ser. 406, Class 2, IO, 4s, 2041 79,045,341 18,401,755 Ser. 406, Class 1, IO, 4s, 2041 49,249,620 11,667,235 Ser. 405, Class 2, IO, 4s, 2040 946,292 241,304 Ser. 03-W10, Class 1, IO, 1.554s, 2043 12,181,468 571,006 Ser. 06-26, Class NB, 1s, 2036 9,268 9,296 Ser. 00-T6, IO, 0.77s, 2030 11,966,959 249,212 Ser. 01-T1, Class 1, IO, 0.764s, 2040 713,062 16,640 Ser. 01-50, Class B1, IO, 0.418s, 2041 716,947 9,410 Ser. 02-W8, Class 1, IO, 0.34s, 2042 17,247,385 194,033 Ser. 99-51, Class N, PO, zero %, 2029 220,661 198,955 IFB Ser. 06-48, Class FG, zero %, 2036 132,644 131,222 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.114s, 2020 16,993,082 506,054 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 3,121,100 2,132,419 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 915,838 842,571 Government National Mortgage Association Ser. 06-36, Class OD, PO, zero %, 2036 95,985 89,772 Ser. 06-64, PO, zero %, 2034 190,384 166,086 Ser. 99-31, Class MP, PO, zero %, 2029 17,656 15,979 FRB Ser. 07-73, Class KI, IO, zero %, 2037 786,105 13,634 FRB Ser. 07-73, Class KM, zero %, 2037 78,735 68,162 38 MORTGAGE-BACKED SECURITIES (19.6%)* cont. Principal amount Value GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.285s, 2039 $458,048,748 $8,915,890 GSC Capital Corp. Mortgage Trust FRB Ser. 06-2, Class A1, 0.43s, 2036 3,572,811 1,836,611 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.949s, 2035 351,075 49,736 FRB Ser. 05-RP1, Class 1AF, 0.6s, 2035 351,075 294,903 Harborview Mortgage Loan Trust FRB Ser. 05-14, Class 5A1A, 5.6s, 2035 18,433,859 11,982,008 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 5.835s, 2037 ∆ 21,042,545 14,308,931 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.36s, 2037 F 5,720,732 3,089,195 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 5.473s, 2037 16,568,437 11,238,371 FRB Ser. 06-AR25, Class 5A1, 5.434s, 2036 19,662,495 11,776,228 FRB Ser. 06-AR25, Class 3A1, 5.399s, 2036 F 7,566,591 4,161,625 FRB Ser. 07-AR9, Class 2A1, 5.384s, 2037 5,752,216 3,809,002 FRB Ser. 07-AR13, Class 4A1, 5.124s, 2037 7,090,711 3,585,241 FRB Ser. 06-AR3, Class 3A1B, 5.088s, 2036 6,235,254 3,865,858 FRB Ser. 07-AR5, Class 2A1, 5.034s, 2037 12,376,488 7,364,010 FRB Ser. 07-AR7, Class 2A1, 4.808s, 2037 11,108,755 6,332,213 FRB Ser. 07-AR11, Class 1A1, 4.742s, 2037 3,955,841 2,314,167 FRB Ser. 06-AR3, Class 2A1A, 3.012s, 2036 25,076,442 13,737,878 FRB Ser. 05-AR31, Class 3A1, 2.69s, 2036 9,475,561 6,396,004 FRB Ser. 06-AR27, Class 2A2, 0.45s, 2036 8,646,540 6,052,578 FRB Ser. 06-AR39, Class A1, 0.43s, 2037 51,919,325 32,838,973 FRB Ser. 06-AR35, Class 2A1A, 0.42s, 2037 19,203,395 10,501,070 FRB Ser. 06-AR15, Class A1, 0.37s, 2036 23,902,511 12,705,619 JPMorgan Alternative Loan Trust FRB Ser. 06-A7, Class 1A1, 0.41s, 2036 15,533,497 8,854,093 FRB Ser. 06-A6, Class 1A1, 0.41s, 2036 4,411,819 2,657,594 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.148s, 2051 286,706,029 2,773,766 Ser. 05-LDP5, Class X1, IO, 0.078s, 2044 1,960,306,005 6,823,629 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 1,960,723 1,922,833 Ser. 98-C4, Class J, 5.6s, 2035 3,535,000 3,578,481 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.38s, 2037 F 12,114,231 6,057,116 Luminent Mortgage Trust FRB Ser. 06-7, Class 1A1, 0.43s, 2036 14,903,342 9,538,139 Merrill Lynch Alternative Note Asset FRB Ser. 07-AF1, Class AV1, 5.036s, 2037 7,929,831 4,282,108 Merrill Lynch Mortgage Investors Trust FRB Ser. 06-A4, Class 3A1, 4.141s, 2036 17,989,032 11,285,329 FRB Ser. 06-A1, Class 1A1, 2.854s, 2036 18,030,190 11,568,170 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.287s, 2028 5,211,516 172,866 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.828s, 2050 1,006,000 1,050,420 FRB Ser. 07-C1, Class A2, 5.724s, 2050 6,683,583 6,855,707 39 MORTGAGE-BACKED SECURITIES (19.6%)* cont. Principal amount Value Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 07-7, Class ASB, 5.745s, 2050 $4,138,000 $4,316,011 FRB Ser. 06-4, Class A2FL, 0.376s, 2049 6,570,542 6,340,573 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.222s, 2049 207,564,670 2,516,514 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 7.667s, 2037 6,300,305 370,458 Ser. 07-C5, Class X, IO, 3.985s, 2049 10,168,835 714,869 Morgan Stanley Capital I Ser. 07-IQ14, Class A2, 5.61s, 2049 123,738 124,647 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 13,869,752 11,199,825 Morgan Stanley Mortgage Loan Trust FRB Ser. 06-3AR, Class 3A1, 5.503s, 2036 9,999,285 7,099,493 FRB Ser. 07-11AR, Class 2A1, 5.068s, 2037 15,726,423 7,934,137 Ser. 05-5AR, Class 2A1, 2.987s, 2035 5,118,042 3,377,908 Ser. 06-6AR, Class 2A, 2.674s, 2036 7,237,407 4,414,818 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.233s, 2012 10,424 103 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 880,000 35,200 Residential Accredit Loans, Inc. FRB Ser. 07-QA4, Class A1B, 0.46s, 2037 11,362,425 5,283,527 FRB Ser. 06-QA4, Class A, 0.43s, 2036 9,631,813 4,430,634 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 9,533,685 7,197,932 Ser. 06-A5CB, Class A6, 6s, 2036 9,333,980 5,553,718 FRB Ser. 05-A13, Class 1A1, 0.95s, 2035 6,240,938 4,321,849 FRB Ser. 05-A2, Class A1, 3/4s, 2035 5,852,646 4,738,876 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 1,590,000 1,113,000 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-10, Class 1A1, 6s, 2037 11,931,203 6,144,570 FRB Ser. 06-9, Class 1A1, 5.224s, 2036 3,400,230 2,054,799 FRB Ser. 05-18, Class 6A1, 2.697s, 2035 9,220,657 7,376,526 FRB Ser. 07-4, Class 1A1, 0.49s, 2037 13,750,130 7,081,317 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.99s, 2045 138,537,876 19,135,544 Ser. 07-4, Class 1A4, IO, 1s, 2045 74,020,442 2,044,479 Structured Asset Securities Corp. 144A Ser. 05-RF1, Class A, IO, 5.508s, 2035 19,637,596 2,085,997 Ser. 05-RF3, Class 1A, IO, 5.315s, 2035 17,572,764 2,280,817 FRB Ser. 05-RF3, Class 1A, 0.6s, 2035 17,572,764 14,146,075 FRB Ser. 05-RF1, Class A, 0.6s, 2035 19,637,596 15,857,359 Ursus PLC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 1,294,295 103,971 Ser. 1-A, Class X1, IO, 4.925s, 2012 (Ireland) GBP 5,000 35 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.735s, 2049 $13,866,683 14,411,498 Ser. 07-C34, IO, 0.378s, 2046 78,804,267 1,187,580 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.555s, 2018 3,292,000 1,975,200 Total mortgage-backed securities (cost $1,034,223,069) 40 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (16.3%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $1,622,891 $1,814,532 U.S. Government Agency Mortgage Obligations (16.3%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, with due dates from December 1, 2040 to February 1, 2041 ∆ 111,502,737 104,921,466 3 1/2s, TBA, April 1, 2041 9,000,000 8,457,890 Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, April 1, 2041 127,000,000 129,252,269 4s, TBA, April 1, 2041 294,000,000 289,222,500 3 1/2s, with due dates from December 1, 2040 to March 1, 2041 ∆ 149,350,028 140,826,577 3 1/2s, TBA, April 1, 2041 243,000,000 228,837,668 Total U.S. government and agency mortgage obligations (cost $902,158,897) U.S. TREASURY OBLIGATIONS (0.6%)* Principal amount Value U.S. Treasury Inflation Protected Securities 1 1/4s, July 15, 2020 i $31,466,813 $32,598,202 Total U.S. treasury obligations (cost $32,598,202) ASSET-BACKED SECURITIES (9.9%)* Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 07-1, Class A3, 0.38s, 2037 $24,078,000 $16,613,820 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.4s, 2036 478,000 298,252 FRB Ser. 06-HE3, Class A2C, 0.4s, 2036 429,000 204,605 Aegis Asset Backed Securities Trust FRB Ser. 04-2, Class M1, 0.85s, 2034 5,998,000 4,500,587 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE4, Class A5, 0.41s, 2036 306,893 218,552 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5 1/8s, 2034 285,150 63,129 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 8,829,659 6,269,058 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-OPX1, Class A1A, 0.32s, 2037 3,760,442 1,729,804 Conseco Finance Securitizations Corp. Ser. 00-4, Class A6, 8.31s, 2032 7,342,010 5,582,226 Ser. 00-5, Class A7, 8.2s, 2032 445,024 371,595 Ser. 00-1, Class A5, 8.06s, 2031 2,830,866 2,208,076 Ser. 00-4, Class A5, 7.97s, 2032 1,169,399 964,754 Ser. 00-6, Class A5, 7.27s, 2031 5,311,050 5,523,492 Ser. 01-3, Class A4, 6.91s, 2033 47,957,691 49,875,999 FRB Ser. 01-4, Class M1, 2.011s, 2033 2,391,000 1,263,419 41 ASSET-BACKED SECURITIES (9.9%)* cont. Principal amount Value Countrywide Asset Backed Certificates FRB Ser. 07-12, Class 2A2, 3/4s, 2047 F $7,545,000 $5,809,650 FRB Ser. 06-BC1, Class 2A3, 0.54s, 2036 9,191,000 6,709,430 FRB Ser. 07-3, Class 2A2, 0.42s, 2047 12,945,000 9,640,077 FRB Ser. 07-6, Class 2A2, 0.42s, 2037 7,600,000 5,905,960 FRB Ser. 06-8, Class 2A3, 0.41s, 2046 8,980,000 5,477,800 FRB Ser. 06-24, Class 2A3, 0.4s, 2047 15,275,000 7,713,875 FRB Ser. 06-25, Class 2A2, 0.37s, 2047 11,179,000 10,172,890 FRB Ser. 07-1, Class 2A2, 0.35s, 2037 27,658,502 22,403,387 Credit-Based Asset Servicing and Securitization FRB Ser. 07-CB1, Class AF4, 5.851s, 2037 8,736,080 4,542,762 FRB Ser. 07-CB3, Class A4, 5.419s, 2037 10,434,000 5,634,360 FRB Ser. 06-CB9, Class A2, 0.36s, 2036 19,187,000 8,730,085 FRB Ser. 07-CB1, Class AF1A, 0.32s, 2037 3,651,920 1,179,533 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 3,636,760 72,735 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-FF1, Class A2D, 0.47s, 2038 10,316,000 4,925,550 FRB Ser. 06-FF18, Class A2C, 0.41s, 2037 20,688,000 9,619,920 FRB Ser. 06-FF11, Class 2A3, 0.4s, 2036 15,794,000 9,338,203 FRB Ser. 06-FF7, Class 2A3, 0.4s, 2036 4,228,511 2,850,138 FRB Ser. 07-FF1, Class A2C, 0.39s, 2038 15,718,000 7,185,657 Fremont Home Loan Trust FRB Ser. 06-2, Class 2A3, 0.42s, 2036 1,320,000 836,770 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2 1/4s, 2037 614,000 104,380 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 3.562s, 2043 F EUR 10,080,000 7,570,729 FRB Ser. 03-2, Class 3C, 3.326s, 2043 F GBP 4,838,514 3,634,037 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $6,412,289 4,488,603 Ser. 94-4, Class B2, 8.6s, 2019 2,435,352 1,255,403 Ser. 93-1, Class B, 8.45s, 2018 991,071 788,681 Ser. 99-5, Class A5, 7.86s, 2029 11,567,152 10,583,944 Ser. 96-8, Class M1, 7.85s, 2027 2,979,000 2,866,318 Ser. 99-5, Class A6, 7 1/2s, 2030 8,112,977 7,382,809 Ser. 95-8, Class B1, 7.3s, 2026 2,796,090 2,718,614 Ser. 95-4, Class B1, 7.3s, 2025 2,737,142 2,577,287 Ser. 95-F, Class B2, 7.1s, 2021 116,069 114,149 Ser. 99-3, Class A7, 6.74s, 2031 5,728,208 5,728,208 Ser. 99-3, Class A9, 6.53s, 2031 5,848,460 5,526,795 Green Tree Home Improvement Loan Trust Ser. 95-D, Class B2, 7.45s, 2025 105,356 90,684 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 13,794,473 14,208,307 GSAA Home Equity Trust FRB Ser. 05-15, Class 2A2, 1/2s, 2036 10,508,000 7,492,309 FRB Ser. 05-11, Class 3A4, 1/2s, 2035 18,106,070 15,390,160 FRB Ser. 06-19, Class A3A, 0.49s, 2036 6,137,217 3,160,667 FRB Ser. 06-11, Class 2A2, 0.41s, 2036 37,301,667 19,583,375 FRB Ser. 07-4, Class A1, 0.35s, 2037 22,061,857 11,135,612 FRB Ser. 06-19, Class A1, 0.34s, 2036 13,542,653 6,893,617 FRB Ser. 06-17, Class A1, 0.31s, 2036 38,425,673 18,828,580 FRB Ser. 06-12, Class A1, 0.3s, 2036 34,944,584 18,258,545 42 ASSET-BACKED SECURITIES (9.9%)* cont. Principal amount Value GSAMP Trust FRB Ser. 07-FM1, Class A2D, 1/2s, 2036 $24,247,000 $9,904,900 FRB Ser. 07-FM1, Class A2C, 0.42s, 2036 13,499,000 5,446,847 FRB Ser. 07-HE2, Class A2A, 0.37s, 2047 3,284,563 3,101,448 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2 1/4s, 2030 2,553,501 114,908 FRB Ser. 05-1A, Class E, 2.05s, 2030 63,993 11,519 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.3s, 2036 1,648,600 1,205,538 JPMorgan Mortgage Acquisition Corp. FRB Ser. 06-WMC3, Class A4, 0.4s, 2036 13,300,161 5,719,069 Lehman XS Trust FRB Ser. 07-3, Class 1BA2, 6.17s, 2037 13,483,526 6,303,549 FRB Ser. 07-1, Class 1A3, 0.37s, 2037 53,857,641 22,860,953 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.51s, 2036 524,317 204,373 FRB Ser. 06-WL1, Class 2A3, 0.49s, 2046 7,447,945 5,176,322 FRB Ser. 06-6, Class 2A3, 0.4s, 2036 14,022,000 5,749,020 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3 1/2s, 2032 8,794,511 8,222,868 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.42s, 2037 14,706,009 8,235,365 Merrill Lynch Mortgage Investors Trust FRB Ser. 07-HE1, Class A2B, 0.42s, 2037 15,160,403 5,834,390 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 866,855 827,773 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.45s, 2034 374,424 82,873 FRB Ser. 06-WMC2, Class A2C, 0.4s, 2036 13,528,267 4,661,841 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 1A, Class C1A, 3.311s, 2038 2,000,000 1,540,000 Neon Capital, Ltd. 144A limited recourse sec. notes Ser. 95, 2.319s, 2013 (Cayman Islands) F g 2,028,770 735,733 limited recourse sec. notes Ser. 97, 1.105s, 2013 (Cayman Islands) F g 2,649,208 726,302 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.41s, 2036 539,253 292,275 FRB Ser. 06-2, Class A2C, 0.4s, 2036 663,000 367,997 FRB Ser. 06-6, Class A2B, 0.35s, 2037 10,473,863 7,000,856 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 5,183,126 5,234,957 Ser. 00-D, Class A4, 7.4s, 2030 15,672,955 10,971,068 Ser. 02-B, Class A4, 7.09s, 2032 2,927,583 2,954,841 Ser. 99-B, Class A4, 6.99s, 2026 5,250,273 5,250,273 Ser. 01-D, Class A4, 6.93s, 2031 133,753 111,350 Ser. 01-C, Class A2, 5.92s, 2017 7,405,347 4,072,941 Ser. 02-C, Class A1, 5.41s, 2032 11,256,661 10,947,103 Ser. 01-C, Class A1, 5.16s, 2012 663,519 312,232 Ser. 01-E, Class A2, 5.05s, 2031 4,962,342 3,994,685 Ser. 02-A, Class A2, 5.01s, 2020 325,925 297,720 43 ASSET-BACKED SECURITIES (9.9%)* cont. Principal amount Value Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 $457,112 $443,398 FRB Ser. 01-B, Class A2, 0.63s, 2018 194,588 171,953 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.41s, 2037 657,000 428,612 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.46s, 2036 1,124,000 434,727 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.42s, 2036 532,000 430,790 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 1,209,795 182,751 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 3,844,150 461,298 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 2,403,000 841,050 Total asset-backed securities (cost $550,835,240) FOREIGN GOVERNMENT BONDS AND NOTES (7.2%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 $3,495,000 $3,557,910 Argentina (Republic of) sr. unsec. bonds FRB 0.45s, 2013 13,993,000 5,009,494 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 84,418,000 79,479,547 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $V, 10 1/2s, 2012 ARS 6,340,000 1,548,840 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.467s, 2012 $286,186,000 69,400,105 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 5,190,795 4,632,785 Banco Nacional de Desenvolvimento Economico e Social 144A notes 5 1/2s, 2020 (Brazil) 4,080,000 4,151,400 Banco Nacional de Desenvolvimento Economico e Social 144A sr. unsec. unsub. notes 6.369s, 2018 (Brazil) 540,000 587,250 Brazil (Federal Republic of) notes 10s, 2017 BRL 7,250 4,042,554 Brazil (Federal Republic of) unsub. notes 10s, 2014 BRL 20,095 11,819,115 Chile (Republic of) notes 5 1/2s, 2020 CLP 1,856,500,000 3,900,733 Colombia (Government of) bonds 6 1/8s, 2041 $2,875,000 2,932,500 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 3,725,000 3,729,656 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (South Korea) INR 286,400,000 6,081,223 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $9,340,000 10,367,960 Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 4,000,000 4,017,080 Hungary (Republic of) sr. unsec. unsub. notes 6 3/8s, 2021 3,945,000 3,949,931 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 2,560,000 3,642,266 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 1,875,000 2,235,938 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 7/8s, 2018 3,775,000 4,275,188 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 1,310,000 1,450,733 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 3,255,000 3,465,436 Iraq (Republic of) 144A bonds 5.8s, 2028 2,905,000 2,666,790 Italy (Republic of) bonds 4 1/4s, 2020 EUR 28,570,000 39,705,047 Peru (Republic of) bonds 6.95s, 2031 PEN 30,650,000 10,776,892 Philippines (Republic of) sr. unsec. unsub. bonds 6 1/2s, 2020 $4,450,000 5,034,063 44 FOREIGN GOVERNMENT BONDS AND NOTES (7.2%)* cont. Principal amount/units Value Philippines (Republic of) sr. unsec. unsub. bonds 6 3/8s, 2034 $7,100,000 $7,488,796 Russia (Federation of) sr. unsec. unsub. bonds 7 1/2s, 2030 884,765 1,026,947 South Africa (Republic of) sr. unsec. unsub. notes 6 7/8s, 2019 2,565,000 2,978,606 Sri Lanka (Republic of) 144A notes 7.4s, 2015 1,300,000 1,390,961 Turkey (Republic of) bonds 16s, 2012 TRY 885,000 609,696 Turkey (Republic of) sr. unsec. bonds 5 5/8s, 2021 $6,800,000 6,936,000 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2019 1,660,000 1,913,930 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 11,515,000 13,239,486 Turkey (Republic of) unsec. notes 6 3/4s, 2040 6,760,000 6,978,416 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 2,700,000 2,835,000 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 2,875,000 2,967,863 Ukraine (Government of) 144A bonds 7 3/4s, 2020 20,475,000 21,114,844 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 13,065,000 13,146,526 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 4,310,000 4,547,050 United Mexican States sr. unsec. notes Ser. A, 6.05s, 2040 725,000 746,750 Venezuela (Republic of) bonds 8 1/2s, 2014 2,850,000 2,583,468 Venezuela (Republic of) sr. unsec. bonds 9 1/4s, 2027 3,600,000 2,655,000 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 4,150,000 4,153,196 Venezuela (Republic of) unsec. notes FRN Ser. REGS, 1.303s, 2011 3,250,000 3,239,340 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 4,935,000 4,670,484 Total foreign government bonds and notes (cost $367,414,675) SENIOR LOANS (1.9%)* c Principal amount Value Basic materials (0.1%) Georgia-Pacific, LLC bank term loan FRN Ser. B2, 2.303s, 2012 $222,530 $222,303 Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) ∆ 1,212,975 1,246,712 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) ∆ 1,287,025 1,322,821 Momentive Performance Materials, Inc. bank term loan FRN 3.813s, 2013 1,711,593 1,691,268 Smurfit-Stone Container Enterprises, Inc. bank term loan FRN 6 3/4s, 2016 571,282 572,354 Capital goods (%) Pinafore, LLC bank term loan FRN Ser. B1, 4 1/4s, 2016 624,938 626,344 Communication services (0.2%) CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN 2.762s, 2014 900,000 879,750 Charter Communications Operating, LLC bank term loan FRN Ser. l, 7 1/4s, 2014 389,533 390,994 Charter Communications, Inc. bank term loan FRN Ser. C, 3.56s, 2016 2,711,165 2,704,371 Intelsat Jackson Holdings SA bank term loan FRN 3.303s, 2014 (Luxembourg) 1,987,780 1,946,782 Level 3 Communications, Inc. bank term loan FRN 2.553s, 2014 3,754,000 3,643,985 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 280,000 299,040 45 SENIOR LOANS (1.9%)* c cont. Principal amount Value Consumer cyclicals (0.8%) Advantage Sales & Marketing, LLC bank term loan FRN 9 1/4s, 2018 $270,000 $274,388 Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 5,411,438 5,512,902 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 690,000 680,405 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.303s, 2015 2,870,000 2,654,302 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.303s, 2015 3,653,635 3,379,042 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 3,470,000 3,511,206 Cedar Fair LP bank term loan FRN 4s, 2017 844,754 847,916 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.55s, 2014 3,698,468 3,540,847 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.912s, 2016 4,284,276 3,767,189 Compucom Systems, Inc. bank term loan FRN 3.77s, 2014 459,631 443,544 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 698,103 618,549 Federal Mogul Corp. bank term loan FRN Ser. B, 2.196s, 2014 879,442 856,828 Federal Mogul Corp. bank term loan FRN Ser. C, 2.189s, 2015 448,695 437,157 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.52s, 2014 874,808 388,415 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.27s, 2014 ∆ 2,041,991 906,644 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.27s, 2014 ∆ 761,937 338,300 Golden Nugget, Inc. bank term loan FRN 2.268s, 2014  228,566 196,710 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.27s, 2014  401,536 345,572 Goodman Global, Inc. bank term loan FRN 9s, 2017 1,758,000 1,805,246 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 3,056,640 3,069,994 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.584s, 2013 467,248 462,446 National Bedding Co., LLC bank term loan FRN Ser. B, 3.818s, 2013 229,870 229,008 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 70,767 55,464 Realogy Corp. bank term loan FRN Ser. B, 4.562s, 2016 1,674,366 1,574,951 Revel Entertainment, LLC bank term loan FRN Ser. B, 9s, 2017 600,000 579,938 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.779s, 2014 2,441,148 2,392,762 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.77s, 2014 242,937 238,122 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 2,075,357 2,086,772 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B3, 3.761s, 2014 ∆ 1,727,783 1,451,338 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default)  3,221,563 2,242,510 Univision Communications, Inc. bank term loan FRN 4.512s, 2017 1,020,833 992,760 Consumer staples (0.3%) Amscan Holdings, Inc. bank term loan FRN 6.752s, 2017 1,492,500 1,500,336 Claires Stores, Inc. bank term loan FRN 3.026s, 2014 2,439,523 2,325,339 Del Monte Foods Co. bank term loan FRN Ser. B, 4 1/2s, 2018 1,505,000 1,505,235 Revlon Consumer Products bank term loan FRN 6.001s, 2015 9,405,000 9,428,512 Rite-Aid Corp. bank term loan FRN Ser. B, 2.013s, 2014 411,157 395,019 West Corp. bank term loan FRN Ser. B2, 2.743s, 2013 67,761 67,369 West Corp. bank term loan FRN Ser. B5, 4.618s, 2016 164,805 164,943 46 SENIOR LOANS (1.9%)* c cont. Principal amount Value Energy (0.1%) EPCO Holdings, Inc. bank term loan FRN Ser. A, 1 1/4s, 2012 $918,182 $899,818 Hercules Offshore, Inc. bank term loan FRN Ser. B, 7 1/2s, 2013 614,479 603,506 MEG Energy Corp. bank term loan FRN Ser. B, 4s, 2018 (Canada) ∆ 1,590,000 1,598,745 Financials (%) AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 1,040,000 1,040,488 Fifth Third Processing Solutions, Inc. bank term loan FRN 8 1/4s, 2017 535,000 542,356 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 513,185 509,849 Health care (0.3%) Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2015 1,596,840 1,602,163 Axcan Intermediate Holdings, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 892,763 890,252 Carestream Health, Inc. bank term loan FRN Ser. B, 5s, 2017 1,960,000 1,916,206 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) ∆ 1,230,000 1,237,688 Health Management Associates, Inc. bank term loan FRN 2.053s, 2014 2,570,061 2,530,868 IASIS Healthcare Corp. bank term loan FRN 5.554s, 2014  2,783,174 2,746,612 IASIS Healthcare, LLC bank term loan FRN 7.62s, 2014 115,819 114,733 IASIS Healthcare, LLC bank term loan FRN Ser. B, 2.262s, 2014 1,220,268 1,208,828 IASIS Healthcare, LLC bank term loan FRN Ser. DD, 2.262s, 2014 422,377 418,417 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 1,742,278 1,747,069 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B3, 4.811s, 2017 969,546 945,302 Ceridian Corp. bank term loan FRN 3.253s, 2014 2,755,000 2,672,350 First Data Corp. bank term loan FRN Ser. B3, 3.002s, 2014 677,148 647,899 Utilities and power (%) NRG Energy, Inc. bank term loan FRN 3.553s, 2015 642,505 637,786 NRG Energy, Inc. bank term loan FRN 2.245s, 2013 114,729 115,015 NRG Energy, Inc. bank term loan FRN 2.053s, 2013 246 244 NRG Energy, Inc. bank term loan FRN Ser. B, 3.553s, 2015 761,080 763,934 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.786s, 2014 1,040,597 875,774 Total senior loans (cost $104,290,101) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.2%)* strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.96% versus the three month USD-LIBOR-BBA maturing June 3, 2021. Jun-11/3.96 $548,164,500 $2,932,679 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.70175 CHF 186,840,000 720,281 47 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.2%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/1.578 CHF 200,160,000 $764,031 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 CHF 200,160,000 722,680 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.59% versus the three month USD-LIBOR-BBA maturing April 28, 2021. Apr-11/3.59 $288,507,567 2,812,949 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.722 CHF 213,480,000 795,818 Total purchased options outstanding (cost $13,491,261) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $1,635,000 $1,686,094 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 1,064,000 1,929,947 General Growth Properties, Inc. 144A cv. escrow funding bonds zero %, 2027 F R 2,030,000 2,538 Meritor, Inc. cv. company guaranty sr. unsec. notes 4s, 2027 2,400,000 2,367,000 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 1,045,000 1,334,988 Total convertible bonds and notes (cost $6,085,687) SHORT-TERM INVESTMENTS (34.8%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.13% e 353,247,331 $353,247,331 U.S. Treasury Bills with an effective yield of 0.24%, August 25, 2011 # ## $22,793,000 22,770,549 U.S. Treasury Bills with an effective yield of 0.05%, April 21, 2011 ## 225,000,000 224,994,202 U.S. Treasury Bills with effective yields ranging from 0.20% to 0.27%, June 2, 2011 # ## 266,487,000 266,363,352 U.S. Treasury Bills with effective yields ranging from 0.22% to 0.24%, July 28, 2011 # ## 126,394,000 126,288,585 U.S. Treasury Bills with effective yields ranging from 0.04% to 0.06%, April 7, 2011 395,000,000 394,996,840 U.S. Treasury Cash Management Bills with effective yields ranging from 0.06% to 0.11%, April 15, 2011 540,000,000 539,984,934 Total short-term investments (cost $1,928,677,453) TOTAL INVESTMENTS Total investments (cost $6,483,673,609) 48 Key to holdings currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso PEN Peruvian Neuvo Sol RUB Russian Ruble SEK Swedish Krona TRY Turkish Lira USD / $ United States Dollar Key to holdings abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from October 1, 2010 through March 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $5,546,643,427.  Non-income-producing security.  The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  Income may be received in cash or additional securities at the discretion of the issuer. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. ∆ Forward commitments, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. 49 F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. g The notes are secured by debt and equity securities and equity participation agreements held by Neon Capital, Ltd. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $3,154,652,963 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 85.6% Luxembourg 0.6% Russia 2.9 Netherlands 0.6 Argentina 2.5 United Kingdom 0.5 Venezuela 1.3 Turkey 0.5 Italy 0.7 Other 3.4 Ukraine 0.7 Total 100.0% Brazil 0.7 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $3,139,679,258) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 4/20/11 $27,966,028 $27,899,107 $66,921 Brazilian Real Buy 4/20/11 4,626,230 4,516,647 109,583 British Pound Sell 4/20/11 53,863,971 54,202,762 338,791 Canadian Dollar Buy 4/20/11 14,322,585 14,034,461 288,124 Chilean Peso Sell 4/20/11 161,387 162,392 1,005 Czech Koruna Sell 4/20/11 2,815,979 2,811,495 (4,484) Euro Sell 4/20/11 416,943 404,422 (12,521) Japanese Yen Sell 4/20/11 35,867,000 36,475,246 608,246 Mexican Peso Buy 4/20/11 11,122,387 11,001,454 120,933 Norwegian Krone Buy 4/20/11 27,163,450 26,889,863 273,587 Singapore Dollar Buy 4/20/11 21,925,760 21,683,085 242,675 South African Rand Sell 4/20/11 15,317 14,530 (787) South Korean Won Buy 4/20/11 12,731,857 12,525,020 206,837 Swedish Krona Sell 4/20/11 9,055,191 9,016,299 (38,892) 50 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $3,139,679,258) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. cont. Swiss Franc Sell 4/20/11 $31,451,435 $31,695,952 $244,517 Taiwan Dollar Sell 4/20/11 4,951,273 4,940,214 (11,059) Turkish Lira Sell 4/20/11 5,716,621 5,429,080 (287,541) Barclays Bank PLC Australian Dollar Buy 4/20/11 12,712,442 12,594,750 117,692 Brazilian Real Buy 4/20/11 6,959,176 6,843,741 115,435 British Pound Sell 4/20/11 41,886,222 42,281,474 395,252 Canadian Dollar Sell 4/20/11 19,769,028 19,640,851 (128,177) Chilean Peso Sell 4/20/11 168,796 169,991 1,195 Czech Koruna Sell 4/20/11 7,750,589 7,722,252 (28,337) Euro Buy 4/20/11 11,377,994 11,377,650 344 Hungarian Forint Buy 4/20/11 14,131,069 13,975,385 155,684 Indian Rupee Sell 4/20/11 16,170,240 15,888,235 (282,005) Japanese Yen Sell 4/20/11 56,887,729 57,393,064 505,335 Mexican Peso Sell 4/20/11 2,987,991 2,956,190 (31,801) New Zealand Dollar Sell 4/20/11 7,715,226 7,446,756 (268,470) Norwegian Krone Buy 4/20/11 38,167,858 37,965,303 202,555 Philippines Peso Buy 4/20/11 6,527,872 6,551,904 (24,032) Polish Zloty Sell 4/20/11 2,314,656 2,315,478 822 Singapore Dollar Buy 4/20/11 24,171,226 24,009,194 162,032 South Korean Won Buy 4/20/11 14,367,075 14,076,392 290,683 Swedish Krona Sell 4/20/11 15,726,473 15,699,840 (26,633) Swiss Franc Sell 4/20/11 27,852,152 28,154,225 302,073 Taiwan Dollar Sell 4/20/11 59,672 59,468 (204) Thai Baht Buy 4/20/11 6,389,000 6,348,289 40,711 Turkish Lira Sell 4/20/11 1,452,303 1,395,394 (56,909) Citibank, N.A. Australian Dollar Buy 4/20/11 7,347,334 7,180,785 166,549 Brazilian Real Buy 4/20/11 1,700,177 1,676,055 24,122 British Pound Sell 4/20/11 32,472,942 32,716,590 243,648 Canadian Dollar Buy 4/20/11 7,917,043 7,865,268 51,775 Chilean Peso Sell 4/20/11 2,401,693 2,417,573 15,880 Czech Koruna Buy 4/20/11 4,557,866 4,529,588 28,278 Danish Krone Buy 4/20/11 2,041,775 2,005,075 36,700 Euro Buy 4/20/11 29,166,864 29,117,655 49,209 Hungarian Forint Buy 4/20/11 7,764,526 7,771,897 (7,371) Japanese Yen Sell 4/20/11 39,838,293 40,472,681 634,388 Mexican Peso Buy 4/20/11 10,608,098 10,498,643 109,455 New Zealand Dollar Buy 4/20/11 267,123 257,646 9,477 Norwegian Krone Buy 4/20/11 8,275,485 8,196,072 79,413 Polish Zloty Sell 4/20/11 638,125 635,822 (2,303) Singapore Dollar Sell 4/20/11 441,256 439,254 (2,002) South African Rand Buy 4/20/11 423,771 417,625 6,146 South Korean Won Buy 4/20/11 11,524,606 11,322,347 202,259 51 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $3,139,679,258) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Swedish Krona Buy 4/20/11 $5,526,849 $5,508,827 $18,022 Swiss Franc Buy 4/20/11 9,415,130 9,584,521 (169,391) Taiwan Dollar Buy 4/20/11 8,544,904 8,514,557 30,347 Turkish Lira Buy 4/20/11 1,656,738 1,592,035 64,703 Credit Suisse AG Australian Dollar Buy 4/20/11 4,915,222 4,866,249 48,973 Brazilian Real Buy 4/20/11 7,457,129 7,319,796 137,333 British Pound Sell 4/20/11 34,648,363 34,883,109 234,746 Canadian Dollar Sell 4/20/11 3,292,757 3,271,642 (21,115) Czech Koruna Sell 4/20/11 333,716 333,464 (252) Euro Buy 4/20/11 58,463,482 57,092,452 1,371,030 Indian Rupee Sell 4/20/11 2,498,045 2,468,156 (29,889) Japanese Yen Sell 4/20/11 42,728,807 43,443,048 714,241 Malaysian Ringgit Buy 4/20/11 10,225,644 10,230,358 (4,714) Mexican Peso Buy 4/20/11 8,389,550 8,372,082 17,468 Norwegian Krone Buy 4/20/11 23,831,453 23,727,940 103,513 Polish Zloty Sell 4/20/11 8,693,903 8,687,692 (6,211) South African Rand Buy 4/20/11 10,229,079 10,022,771 206,308 South Korean Won Buy 4/20/11 15,141,933 14,987,449 154,484 Swedish Krona Sell 4/20/11 20,465,485 20,432,121 (33,364) Swiss Franc Sell 4/20/11 24,562,614 24,841,822 279,208 Taiwan Dollar Sell 4/20/11 391,040 389,703 (1,337) Turkish Lira Buy 4/20/11 1,942,585 1,869,017 73,568 Deutsche Bank AG Australian Dollar Buy 4/20/11 23,632,791 23,088,791 544,000 Brazilian Real Buy 4/20/11 3,260,588 3,206,888 53,700 British Pound Sell 4/20/11 31,281,223 31,504,996 223,773 Canadian Dollar Sell 4/20/11 21,008,198 20,864,713 (143,485) Chilean Peso Buy 4/20/11 2,761,003 2,775,866 (14,863) Czech Koruna Sell 4/20/11 4,564,730 4,528,042 (36,688) Euro Buy 4/20/11 24,305,791 23,752,379 553,412 Hungarian Forint Buy 4/20/11 16,464,148 16,370,460 93,688 Malaysian Ringgit Buy 4/20/11 10,964,258 10,962,439 1,819 Mexican Peso Buy 4/20/11 5,089,393 5,059,693 29,700 New Zealand Dollar Sell 4/20/11 4,677,512 4,513,704 (163,808) Norwegian Krone Buy 4/20/11 26,881,277 26,764,516 116,761 Peruvian New Sol Sell 4/20/11 7,868,437 7,969,278 100,841 Philippines Peso Buy 4/20/11 6,468,313 6,487,628 (19,315) Polish Zloty Buy 4/20/11 1,024,570 1,014,926 9,644 Singapore Dollar Buy 4/20/11 12,733,855 12,598,899 134,956 South Korean Won Buy 4/20/11 7,942,835 7,817,794 125,041 Swedish Krona Sell 4/20/11 13,685,314 13,614,495 (70,819) 52 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $3,139,679,258) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Swiss Franc Sell 4/20/11 $18,095,517 $18,338,458 $242,941 Taiwan Dollar Sell 4/20/11 44,104 44,013 (91) Turkish Lira Buy 4/20/11 6,073,607 5,922,192 151,415 Goldman Sachs International Australian Dollar Buy 4/20/11 20,214,117 19,893,511 320,606 British Pound Sell 4/20/11 7,591,889 7,713,322 121,433 Canadian Dollar Buy 4/20/11 2,733,645 2,682,532 51,113 Chilean Peso Buy 4/20/11 149,981 150,947 (966) Euro Sell 4/20/11 16,395,510 16,305,392 (90,118) Hungarian Forint Buy 4/20/11 10,946,076 10,943,537 2,539 Japanese Yen Sell 4/20/11 26,474,682 26,925,297 450,615 Norwegian Krone Buy 4/20/11 14,167,408 14,012,410 154,998 Polish Zloty Sell 4/20/11 5,371,856 5,366,015 (5,841) South African Rand Buy 4/20/11 1,090,984 1,066,036 24,948 Swedish Krona Sell 4/20/11 24,819,224 24,778,761 (40,463) Swiss Franc Buy 4/20/11 1,060,096 1,079,150 (19,054) HSBC Bank USA, National Association Australian Dollar Buy 4/20/11 10,749,628 10,507,432 242,196 British Pound Sell 4/20/11 18,983,071 19,286,766 303,695 Euro Buy 4/20/11 33,140,957 32,998,368 142,589 Indian Rupee Sell 4/20/11 2,498,049 2,461,635 (36,414) Japanese Yen Sell 4/20/11 34,531,687 34,891,844 360,157 Norwegian Krone Buy 4/20/11 22,855,009 22,621,167 233,842 Philippines Peso Buy 4/20/11 6,468,313 6,480,145 (11,832) Singapore Dollar Buy 4/20/11 13,426,952 13,264,839 162,113 South Korean Won Buy 4/20/11 9,694,557 9,626,814 67,743 Swiss Franc Sell 4/20/11 30,683,731 30,221,553 (462,178) Taiwan Dollar Buy 4/20/11 95,315 94,876 439 JPMorgan Chase Bank, N.A. Australian Dollar Buy 4/20/11 11,737,053 11,624,817 112,236 Brazilian Real Buy 4/20/11 10,220,864 10,047,482 173,382 British Pound Sell 4/20/11 55,758,289 55,932,043 173,754 Canadian Dollar Sell 4/20/11 8,118,171 8,064,171 (54,000) Chilean Peso Sell 4/20/11 1,127,955 1,119,070 (8,885) Czech Koruna Buy 4/20/11 5,368,699 5,308,438 60,261 Euro Buy 4/20/11 11,799,480 11,613,938 185,542 Hungarian Forint Buy 4/20/11 2,394,324 2,305,001 89,323 Japanese Yen Sell 4/20/11 19,179,606 19,507,608 328,002 Malaysian Ringgit Buy 4/20/11 12,059,777 12,071,311 (11,534) Mexican Peso Buy 4/20/11 8,465,691 8,312,393 153,298 New Zealand Dollar Sell 4/20/11 3,879,956 3,743,137 (136,819) Norwegian Krone Sell 4/20/11 1,856,639 1,838,417 (18,222) 53 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $3,139,679,258) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Peruvian New Sol Sell 4/20/11 $4,011,335 $4,061,278 $49,943 Polish Zloty Sell 4/20/11 13,328,426 13,271,986 (56,440) Singapore Dollar Buy 4/20/11 22,465,770 22,220,192 245,578 South African Rand Buy 4/20/11 5,257,176 5,181,298 75,878 South Korean Won Buy 4/20/11 7,843,035 7,743,194 99,841 Swedish Krona Sell 4/20/11 19,938,775 19,812,929 (125,846) Swiss Franc Sell 4/20/11 19,663,232 19,708,230 44,998 Taiwan Dollar Buy 4/20/11 3,295,950 3,318,074 (22,124) Thai Baht Buy 4/20/11 6,518,056 6,474,716 43,340 Turkish Lira Buy 4/20/11 526,207 505,336 20,871 Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/20/11 14,808,459 14,579,101 229,358 Brazilian Real Buy 4/20/11 13,065,880 12,985,142 80,738 British Pound Sell 4/20/11 52,021,377 52,314,135 292,758 Canadian Dollar Sell 4/20/11 18,463,194 18,343,107 (120,087) Chilean Peso Buy 4/20/11 489,695 479,493 10,202 Czech Koruna Sell 4/20/11 2,583,688 2,581,677 (2,011) Euro Buy 4/20/11 33,294,844 33,204,679 90,165 Hungarian Forint Buy 4/20/11 10,525,064 10,523,129 1,935 Indian Rupee Sell 4/20/11 13,666,385 13,482,018 (184,367) Japanese Yen Sell 4/20/11 55,290,531 56,011,850 721,319 Malaysian Ringgit Buy 4/20/11 10,225,677 10,233,768 (8,091) Mexican Peso Buy 4/20/11 16,639,304 16,486,160 153,144 New Zealand Dollar Sell 4/20/11 8,327,024 8,192,109 (134,915) Norwegian Krone Buy 4/20/11 391,729 386,504 5,225 Polish Zloty Buy 4/20/11 2,901,277 2,895,963 5,314 Singapore Dollar Buy 4/20/11 16,828,585 16,678,685 149,900 South African Rand Buy 4/20/11 14,949,912 14,603,870 346,042 South Korean Won Buy 4/20/11 12,588,995 12,369,942 219,053 Swedish Krona Sell 4/20/11 21,681,533 21,063,633 (617,900) Swiss Franc Sell 4/20/11 24,401,957 24,679,066 277,109 Taiwan Dollar Sell 4/20/11 4,746,784 4,742,621 (4,163) Turkish Lira Buy 4/20/11 1,731,301 1,730,429 872 State Street Bank and Trust Co. Australian Dollar Sell 4/20/11 13,097,570 12,382,625 (714,945) Brazilian Real Buy 4/20/11 4,689,482 4,609,978 79,504 British Pound Sell 4/20/11 24,334,105 24,297,339 (36,766) Canadian Dollar Sell 4/20/11 14,518,346 14,424,065 (94,281) Euro Buy 4/20/11 17,475,417 17,207,001 268,416 Hungarian Forint Buy 4/20/11 16,958,950 16,807,505 151,445 Japanese Yen Sell 4/20/11 46,584,709 47,358,476 773,767 Malaysian Ringgit Buy 4/20/11 10,365,359 10,378,013 (12,654) Mexican Peso Buy 4/20/11 10,489,456 10,388,993 100,463 54 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $3,139,679,258) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Norwegian Krone Buy 4/20/11 $33,471,164 $33,152,126 $319,038 Philippines Peso Buy 4/20/11 6,468,313 6,499,938 (31,625) Polish Zloty Sell 4/20/11 4,835,227 4,829,646 (5,581) Singapore Dollar Buy 4/20/11 13,564,651 13,435,995 128,656 South African Rand Buy 4/20/11 8,423,620 8,301,871 121,749 Swedish Krona Sell 4/20/11 39,300,686 39,162,011 (138,675) Swiss Franc Sell 4/20/11 40,541,759 40,649,406 107,647 Taiwan Dollar Buy 4/20/11 3,410,704 3,426,347 (15,643) Thai Baht Buy 4/20/11 6,518,056 6,478,969 39,087 UBS AG Australian Dollar Buy 4/20/11 53,989,863 53,511,515 478,348 Brazilian Real Buy 4/20/11 16,693,455 16,594,189 99,266 British Pound Sell 4/20/11 24,140,545 24,499,473 358,928 Canadian Dollar Sell 4/20/11 23,016,276 22,953,884 (62,392) Czech Koruna Sell 4/20/11 9,031,802 9,016,899 (14,903) Euro Buy 4/20/11 42,101,333 42,111,011 (9,678) Hungarian Forint Buy 4/20/11 11,787,669 11,742,296 45,373 Indian Rupee Sell 4/20/11 19,019,054 18,734,295 (284,759) Japanese Yen Sell 4/20/11 45,716,852 46,487,299 770,447 Mexican Peso Buy 4/20/11 13,928,855 13,872,212 56,643 New Zealand Dollar Sell 4/20/11 8,484,034 8,346,909 (137,125) Norwegian Krone Buy 4/20/11 26,912,002 26,795,591 116,411 Polish Zloty Sell 4/20/11 4,052,127 4,052,424 297 Singapore Dollar Buy 4/20/11 30,040,501 29,800,319 240,182 South African Rand Buy 4/20/11 15,715,900 15,401,300 314,600 South Korean Won Buy 4/20/11 16,808,187 16,444,879 363,308 Swedish Krona Sell 4/20/11 18,123,499 18,094,010 (29,489) Swiss Franc Sell 4/20/11 54,268,323 54,613,389 345,066 Taiwan Dollar Sell 4/20/11 73,171 73,119 (52) Thai Baht Buy 4/20/11 6,389,000 6,344,228 44,772 Turkish Lira Buy 4/20/11 8,250,930 8,209,609 41,321 Westpac Banking Corp. Australian Dollar Buy 4/20/11 18,956,114 18,765,226 190,888 British Pound Sell 4/20/11 18,072,721 18,361,458 288,737 Canadian Dollar Buy 4/20/11 1,930,062 1,891,781 38,281 Euro Buy 4/20/11 7,386,753 7,177,043 209,710 Japanese Yen Sell 4/20/11 34,943,760 35,529,646 585,886 New Zealand Dollar Buy 4/20/11 1,773,169 1,672,321 100,848 Norwegian Krone Buy 4/20/11 27,493,005 27,372,600 120,405 Swedish Krona Sell 4/20/11 12,000,799 11,807,716 (193,083) Swiss Franc Sell 4/20/11 23,888,335 24,160,412 272,077 Total 55 FUTURES CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 275 $26,936,044 Jun-11 $(25,697) Canadian Government Bond 10 yr (Long) 924 114,462,682 Jun-11 (433,298) Euro-Swiss Franc 3 Month (Short) 534 144,725,160 Dec-11 6,637 Euro-Swiss Franc 3 Month (Short) 547 147,054,564 Dec-12 18,586 Euro-Swiss Franc 3 Month (Short) 541 145,840,045 Jun-12 141,532 Euro-Swiss Franc 3 Month (Short) 538 145,486,332 Mar-12 30,336 Euro-Swiss Franc 3 Month (Short) 532 144,473,400 Sep-11 21,074 Euro-Bobl 5 yr (Long) 67 10,900,574 Jun-11 (10,663) Euro-Bund 10 yr (Long) 4,249 731,777,887 Jun-11 (8,483,170) Euro-Dollar 90 day (Short) 4,136 1,025,159,300 Mar-12 1,442,116 Euro-Schatz 2 yr (Short) 2,485 378,219,383 Jun-11 (93,080) Japanese Government Bond 10 yr (Long) 32 53,750,602 Jun-11 (273,821) Japanese Government Bond 10 yr Mini (Long) 32 5,375,831 Jun-11 18,556 U.K. Gilt 10 yr (Long) 2,496 469,860,324 Jun-11 (3,188,121) U.S. Treasury Bond 20 yr (Long) 2,203 264,773,063 Jun-11 (109,799) U.S. Treasury Bond 30 yr (Long) 4,340 536,261,250 Jun-11 1,659,829 U.S. Treasury Note 2 yr (Long) 25 5,453,125 Jun-11 (4,822) U.S. Treasury Note 10 yr (Short) 760 90,463,750 Jun-11 (105,991) Total WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $272,442,587) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. $49,291,000 Aug-11/4.475 $3,303,483 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 73,698,000 Aug-11/4.55 5,360,056 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 79,191,000 Aug-11/4.70 6,724,108 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 122,408,000 Aug-11/4.765 10,944,500 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 49,291,000 Aug-11/4.475 247,441 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 73,698,000 Aug-11/4.55 300,688 56 WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $272,442,587) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. $79,191,000 Aug-11/4.70 $182,931 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 122,408,000 Aug-11/4.765 279,090 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 17,581,660 Feb-15/5.36 1,410,049 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13, 2025. 17,581,660 Feb-15/5.36 887,874 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. 147,396,000 Aug-11/4.49 10,058,303 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 138,138,000 Jul-11/4.52 9,968,038 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 69,069,000 Jul-11/4.5475 5,131,827 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. 147,396,000 Aug-11/4.49 694,235 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 138,138,000 Jul-11/4.52 381,261 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July26,2021. 69,069,000 Jul-11/4.5475 176,126 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 200,160,000 Dec-11/0.578 45,722 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 200,160,000 Dec-11/0.602 52,692 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 186,840,000 Jan-12/0.70175 93,684 57 WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $272,442,587) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. $403,795,500 Sep-15/4.04 $13,920,398 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 88,935,500 Aug-15/4.375 6,728,860 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 88,935,500 Aug-15/4.46 7,134,406 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July26, 2021. 147,297,000 Jul-11/4.46 9,948,439 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 147,297,000 Jul-11/4.525 10,686,397 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 220,945,500 Jul-11/4.745 19,801,136 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 132,437,000 Sep-13/4.82 6,516,855 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 95,125,800 Apr-12/4.8675 7,739,055 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 51,844,360 Feb-15/5.27 3,953,132 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May14, 2022. 21,412,000 May-12/5.51 2,647,267 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.89% versus the three month USD-LIBOR-BBA maturing April 28, 2021. 115,403,025 Apr-11/3.89 226,190 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 403,795,500 Sep-15/4.04 42,539,690 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 88,935,500 Aug-15/4.375 13,701,403 58 WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $272,442,587) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. $88,935,500 Aug-15/4.46 $13,039,723 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 147,297,000 Jul-11/4.46 481,661 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 147,297,000 Jul-11/4.525 400,648 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 220,945,500 Jul-11/4.745 355,722 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 132,437,000 Sep-13/4.82 2,859,429 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 95,125,800 Apr-12/4.8675 1,479,378 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 51,844,360 Feb-15/5.27 2,765,590 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 21,412,000 May-12/5.51 178,955 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 213,480,000 Jan-12/0.722 118,308 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/11 (proceeds receivable $577,109,297) (Unaudited) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 3 1/2s, April 1, 2041 $9,000,000 4/13/11 $8,457,890 Federal National Mortgage Association, 4 1/2s, April 1, 2041 127,000,000 4/13/11 129,252,269 Federal National Mortgage Association, 4s, April 1, 2041 294,000,000 4/13/11 289,222,500 Federal National Mortgage Association, 3 1/2s, April 1, 2041 159,000,000 4/13/11 149,733,289 Total 59 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $1,144,988,600 $(77,717) 12/6/12 0.79% 3 month USD- LIBOR-BBA $(3,064,855) GBP 205,760,000  2/3/13 1.875% 6 month GBP- LIBOR-BBA (852,176) GBP 92,060,000  2/3/16 3.0625% 6 month GBP- LIBOR-BBA (1,295,819) GBP 64,920,000  2/3/21 3.9225% 6 month GBP- LIBOR-BBA (1,518,690) GBP 133,730,000 E  2/3/31 6 month GBP- LIBOR-BBA 4.87% 1,185,975 Barclays Bank PLC $1,100,550,300 (353,081) 2/17/16 3 month USD- LIBOR-BBA 2.56% 12,220,080 164,957,000  3/9/21 4.2375% 3 month USD- LIBOR-BBA (10,260,630) EUR 83,330,000  3/1/21 6 month EUR- EURIBOR- REUTERS 3.425% (1,698,656) $200,563,900 (939,534) 3/4/21 3.53% 3 month USD- LIBOR-BBA (1,223,689) 103,431,200  3/10/41 3 month USD- LIBOR-BBA 4.38% 1,986,485 215,694,700  3/10/18 3.06% 3 month USD- LIBOR-BBA (1,002,088) AUD 248,160,000  3/21/16 5.57% 6 month AUD- BBR-BBSW 1,157,221 AUD 188,630,000  3/21/21 6 month AUD- BBR-BBSW 5.88% (1,747,318) $655,016,900 775,852 3/30/16 3 month USD- LIBOR-BBA 2.39% 74,547 400,360,300 (811,383) 3/30/21 3.55% 3 month USD- LIBOR-BBA (872,060) 6,453,400 8,320 3/30/31 3 month USD- LIBOR-BBA 4.17% 12,507 927,596,500 214,607 4/1/13 1% 3 month USD- LIBOR-BBA (722,266) 9,494,000  4/1/21 3.562% 3 month USD- LIBOR-BBA (8,355) GBP 113,500,000  1/18/21 3.7875% 6 month GBP- LIBOR-BBA (845,776) GBP 123,490,000 E  2/3/31 6 month GBP- LIBOR-BBA 4.86% 990,011 GBP 288,060,000  2/3/13 1.895% 6 month GBP- LIBOR-BBA (1,374,160) GBP 47,340,000  2/3/21 6 month GBP- LIBOR-BBA 3.95% 1,285,648 EUR 91,712,000  2/9/21 3.53% 6 month EUR- EURIBOR- REUTERS 517,982 60 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. $689,174,200 $132,026 7/9/20 3 month USD- LIBOR-BBA 3.01% $(20,349,916) 511,780,000  11/8/20 2.635% 3 month USD- LIBOR-BBA 31,962,267 SEK 317,440,000  11/23/20 3.25% 3 month SEK- STIBOR-SIDE 1,925,665 $1,063,165,800 (292,537) 12/10/12 0.81% 3 month USD- LIBOR-BBA (3,480,292) SEK 285,890,000  3/24/21 3 month SEK- STIBOR-SIDE 3.8025% (153,691) $1,060,568,100 (287,170) 6/28/14 1.81% 3 month USD- LIBOR-BBA (10,979,052) 566,582,000 (344,200) 2/3/13 0.8% 3 month USD- LIBOR-BBA (161,343) SEK 205,600,000  2/4/21 3.79% 3 month SEK- STIBOR-SIDE 55,786 GBP 491,000,000  8/3/15 2.9225% 6 month GBP- LIBOR-BBA (6,319,843) GBP 145,660,000  8/3/20 6 month GBP- LIBOR-BBA 3.885% 3,618,347 GBP 613,760,000  8/3/12 6 month GBP- LIBOR-BBA 1.61% 1,707,907 SEK 317,440,000  11/23/20 3 month SEK- STIBOR-SIDE 3.75% (291,798) Credit Suisse International CHF 72,780,000  12/14/20 2.1075% 6 month CHF- LIBOR-BBA 898,197 CHF 278,190,000  1/28/13 0.675% 6 month CHF- LIBOR-BBA 559,571 $299,404,600  2/3/13 0.83125% 3 month USD- LIBOR-BBA (89,106) GBP 147,690,000  2/3/16 3.065% 6 month GBP- LIBOR-BBA (2,105,888) GBP 81,650,000  2/3/21 6 month GBP- LIBOR-BBA 3.93% 1,994,245 SEK 205,600,000  2/7/21 3.82% 3 month SEK- STIBOR-SIDE (20,574) GBP 41,670,000  3/3/21 3.87375% 6 month GBP- LIBOR-BBA (516,058) CHF 41,670,000  3/7/21 2.27% 6 month CHF- LIBOR-BBA 124,500 $988,351,500 (1,317,266) 3/14/16 3 month USD- LIBOR-BBA 2.35% (2,676,276) 146,568,400 (339,671) 3/14/41 3 month USD- LIBOR-BBA 4.36% 1,901,967 CHF 83,840,000  3/18/21 2.16% 6 month CHF- LIBOR-BBA 1,250,080 61 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. CHF 41,920,000 $ 3/21/21 2.16% 6 month CHF- LIBOR-BBA $626,855 $381,800,000 E  3/21/13 1.15625% 3 month USD- LIBOR-BBA 950,682 CHF 78,210,000  3/22/16 1.5075% 6 month CHF- LIBOR-BBA 606,020 $94,900,000  3/23/21 3.452% 3 month USD- LIBOR-BBA 722,202 SEK 199,790,000  3/29/21 3 month SEK- STIBOR-SIDE 3.81125% (86,166) SEK 157,310,000  4/4/21 3.815% 3 month SEK- STIBOR-SIDE  CHF 78,080,000  7/28/15 1.27% 6 month CHF- LIBOR-BBA 238,253 MXN 364,910,000  7/21/20 1 month MXN- TIIE-BANXICO 6.895% (1,947,851) $178,159,000 (48,976) 11/3/12 0.50% 3 month USD- LIBOR-BBA 281,699 862,313,500  2/8/13 0.96% 3 month USD- LIBOR-BBA (2,296,676) CHF 412,290,000  2/9/13 0.6875% 6 month CHF- LIBOR-BBA 953,820 $645,412,900 (132,044) 2/24/15 2.04% 3 month USD- LIBOR-BBA (3,297,257) 541,857,700 (86,765) 2/24/21 3.69% 3 month USD- LIBOR-BBA (8,935,301) 290,545,700 85,015 2/24/26 4.16% 3 month USD- LIBOR-BBA (6,531,599) CHF 41,620,000  2/25/21 6 month CHF- LIBOR-BBA 2.2125% (326,126) CHF 39,040,000  3/1/21 6 month CHF- LIBOR-BBA 2.24% (211,656) EUR 41,665,000  3/4/21 3.46% 6 month EUR- EURIBOR- REUTERS 687,990 SEK 364,140,000  3/4/21 3 month SEK- STIBOR-SIDE 3.78% (252,156) $1,534,431,400 (837,185) 7/8/20 3 month USD- LIBOR-BBA 3.06% (39,960,648) Deutsche Bank AG 1,317,485,700 (37,370) 11/3/12 0.50% 3 month USD- LIBOR-BBA 2,407,975 1,389,454,800 3,254,932 7/27/20 3 month USD- LIBOR-BBA 2.94% (48,980,861) MXN 364,910,000  7/17/20 1 month MXN- TIIE-BANXICO 6.95% (1,821,400) $860,492,900 151,712 12/31/14 1.91% 3 month USD- LIBOR-BBA (4,898,975) 62 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $411,071,500 $ 1/14/13 0.85625% 3 month USD- LIBOR-BBA $(704,191) 898,335,000  2/5/14 2.44661% 3 month USD- LIBOR-BBA (28,353,959) EUR 299,300,000  12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS 7,518,831 Goldman Sachs International $952,190,300 1,557,315 2/15/15 2.16% 3 month USD- LIBOR-BBA (8,268,098) SEK 204,500,000  12/10/20 3.5775% 3 month SEK- STIBOR-SIDE 392,599 CHF 304,870,000  12/15/12 0.538% 6 month CHF- LIBOR-BBA 981,277 $1,051,106,600 (248,455) 1/5/13 0.79% 3 month USD- LIBOR-BBA (1,009,291) 715,782,900 (3,172,703) 2/15/20 3 month USD- LIBOR-BBA 3.67% 15,572,359 120,599,800  2/28/41 3 month USD- LIBOR-BBA 4.31% 999,216 EUR 41,665,000  3/2/21 3.4325% 6 month EUR- EURIBOR- REUTERS 816,845 SEK 364,140,000  3/2/21 3 month SEK- STIBOR-SIDE 3.7575% (348,730) $267,381,800 (65,842) 10/1/13 0.84% 3 month USD- LIBOR-BBA 1,640,533 245,540,700 E  3/19/13 1.09375% 3 month USD- LIBOR-BBA 743,988 332,419,500  4/4/16 3 month USD- LIBOR-BBA 2.415%  GBP 57,360,000  1/21/21 3.81% 6 month GBP- LIBOR-BBA (578,300) JPMorgan Chase Bank, N.A. JPY 8,172,000,000  2/22/21 1.36375% 6 month JPY- LIBOR-BBA (887,402) $36,780,200  3/9/26 3 month USD- LIBOR-BBA 4.07% 389,851 667,483,500 314,622 3/11/13 0.91% 3 month USD- LIBOR-BBA 151,080 139,525,900 238,405 3/11/21 3.64% 3 month USD- LIBOR-BBA (1,173,831) 723,101,000 (1,485,036) 3/11/20 3 month USD- LIBOR-BBA 3.49% 4,956,599 67,418,500 256,854 3/11/41 4.42% 3 month USD- LIBOR-BBA (1,497,040) 63 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $408,004,600 $ 3/11/13 0.912% 3 month USD- LIBOR-BBA $(112,660) 717,700,000 E  3/21/13 1.1685% 3 month USD- LIBOR-BBA 1,700,949 385,700,000 E  3/22/13 1.185% 3 month USD- LIBOR-BBA 863,968 32,800,000  3/23/41 4.21% 3 month USD- LIBOR-BBA 382,176 160,400,400  3/28/41 4.249% 3 month USD- LIBOR-BBA 874,213 MXN 52,130,000  7/16/20 1 month MXN- TIIE-BANXICO 6.99% (247,734) $28,065,600 (8,506) 3/31/16 2.42% 3 month USD- LIBOR-BBA (15,766) 407,585,600 (816,602) 3/31/41 4.28% 3 month USD- LIBOR-BBA (762,813) 18,147,000  3/31/21 3 month USD- LIBOR-BBA 3.57% 32,313 24,532,000  3/31/21 3 month USD- LIBOR-BBA 3.565% 33,130 JPY 13,447,610,000  5/25/15 0.674375% 6 month JPY- LIBOR-BBA (1,102,037) EUR 97,820,000  5/31/15 6 month EUR- EURIBOR- REUTERS 2.0975% (2,762,693) MXN 325,230,000  8/19/20 1 month MXN- TIIE-BANXICO 6.615% (2,287,361) $1,054,315,200 326,080 1/6/13 0.79% 3 month USD- LIBOR-BBA (422,810) GBP 47,340,000  2/3/21 6 month GBP- LIBOR-BBA 3.93105% 1,162,457 JPY 13,410,360,000  9/16/15 6 month JPY- LIBOR-BBA 0.59125% 212,719 CAD 41,210,000  9/21/20 3.105% 3 month CAD- BA-CDOR 1,953,498 JPY 2,192,700,000 E  7/28/29 6 month JPY- LIBOR-BBA 2.67% (346,799) JPY 2,948,000,000 E  7/28/39 2.40% 6 month JPY- LIBOR-BBA 520,548 EUR 9,800,000  2/4/40 6 month EUR- EURIBOR- REUTERS 3.79% (194,634) MXN 528,640,000  11/4/20 1 month MXN- TIIE-BANXICO 6.75% (3,394,677) 64 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) UBS, AG CHF 420,800,000 $ 2/11/13 0.6975% 6 month CHF- LIBOR-BBA $895,417 CHF 63,280,000  2/17/21 2.275% 6 month CHF- LIBOR-BBA 63,648 CHF 29,910,000  3/28/21 6 month CHF- LIBOR-BBA 2.21% (317,732) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $16,269,985 $ 1/12/40 5.00% (1 month Synthetic TRS $205,111 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 6,217,037  1/12/40 4.50% (1 month Synthetic TRS 35,926 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 38,290,959  1/12/40 5.00% (1 month Synthetic TRS 482,723 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,942,087  1/12/41 3.50% (1 month Synthetic TRS 22,085 USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 4,546,908  1/12/41 5.00% (1 month Synthetic TRS 66,546 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,942,087  1/12/41 3.50% (1 month Synthetic MBX (6,207) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 4,886,199  1/12/41 4.00% (1 month Synthetic MBX (9,457) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 4,614,580  1/12/41 4.50% (1 month Synthetic MBX (6,291) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 65 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $19,408,147 $ 1/12/40 5.00% (1 month Synthetic TRS $244,673 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 54,612,306  1/12/38 (6.50%) 1 month Synthetic TRS (612,447) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 71,218,884  1/12/40 4.50% (1 month Synthetic TRS 411,551 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 58,098,299 72,623 1/12/40 5.00% (1 month Synthetic TRS 725,285 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 33,617,113 (341,424) 1/12/41 5.00% (1 month Synthetic TRS 72,195 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 20,235,055 (82,205) 1/12/40 4.50% (1 month Synthetic TRS (10,186) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 11,563,697 (148,160) 1/12/41 5.00% (1 month Synthetic TRS (7,468) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 141,541,869  1/12/40 5.00% (1 month Synthetic TRS 1,784,377 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 38,307,881  1/12/40 5.00% (1 month Synthetic TRS 482,936 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 104,008,530  1/12/40 5.00% (1 month Synthetic TRS 1,311,205 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 32,309,630  1/12/40 4.50% (1 month Synthetic TRS 186,707 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 23,511,203  1/12/38 (6.50%) 1 month Synthetic TRS (263,665) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 66 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $422,959 $ 1/12/39 6.00% (1 month Synthetic TRS $4,698 USD-LIBOR) Index 6.00% 30 year Fannie Mae pools 16,783,923  1/12/39 5.50% (1 month Synthetic TRS 142,661 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 48,924,461  1/12/38 (6.50%) 1 month Synthetic TRS (548,661) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Citibank, N.A. GBP 73,890,000  5/18/13 (3.38%) GBP Non-revised 2,911,805 UK Retail Price Index Credit Suisse International $4,546,908  1/12/41 5.00% (1 month Synthetic MBX (8,571) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Deutsche Bank AG 9,417,272  1/12/40 4.00% (1 month Synthetic MBX (18,227) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools Goldman Sachs International 36,945,000  7/28/11 (0.685%) USA Non Revised 770,872 Consumer Price Index - Urban (CPI-U) 36,945,000  7/29/11 (0.76%) USA Non Revised 743,814 Consumer Price Index - Urban (CPI-U) 36,945,000  7/30/11 (0.73%) USA Non Revised 755,533 Consumer Price Index - Urban (CPI-U) 4,886,199  1/12/41 4.00% (1 month Synthetic TRS 39,154 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 4,614,580  1/12/41 4.50% (1 month Synthetic TRS 51,894 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 41,680,000  3/1/16 2.47% USA Non Revised (82,000) Consumer Price Index - Urban (CPI-U) 67 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $20,840,000 $ 3/2/16 2.45% USA Non Revised $(60,297) Consumer Price Index - Urban (CPI-U) 41,680,000  3/3/16 2.45% USA Non Revised (118,398) Consumer Price Index - Urban (CPI-U) 41,680,000  3/7/16 2.51% USA Non Revised 12,743 Consumer Price Index - Urban (CPI-U) 26,905,123  1/12/40 (5.00%) 1 month Synthetic TRS (339,185) USD-LIBOR Index 5.00% 30 year Fannie Mae pools 25,098,138  1/12/39 5.50% (1 month Synthetic TRS 213,331 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 25,764,463 16,103 1/12/40 5.00% (1 month Synthetic TRS 330,290 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 57,214,883  1/12/39 5.50% (1 month Synthetic TRS 486,320 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 8,247,703  1/12/39 (6.00%) 1 month Synthetic MBX 3,512 USD-LIBOR Index 6.00% 30 year Fannie Mae pools 8,660,847  1/12/38 6.50% (1 month Synthetic MBX 26,979 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 8,768,394  1/12/40 (5.00%) 1 month Synthetic MBX 17,898 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 8,003,233  1/12/39 5.50% (1 month Synthetic MBX 753 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 8,905,040  1/12/40 (4.50%) 1 month Synthetic MBX 10,750 USD-LIBOR Index 4.50% 30 year Fannie Mae pools Total 68 CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Ford Motor Credit Co., 7%, 10/1/13 Ba2 $ $6,000,000 3/20/12 285 bp $112,625 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17  (147,863) 16,610,000 12/20/19 (100 bp) 1,473,347 Ukraine (Government of), 7.65%, 6/11/13 B2  4,715,000 10/20/11 194 bp 47,005 Deutsche Bank AG Federal Republic of Brazil, 12 1/4%, 3/6/30 Baa3  3,770,000 10/20/17 105 bp (35,309) Russian Federation, 7 1/2%, 3/31/30   987,500 4/20/13 (112 bp) (14,261) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 2,045,000 9/20/13 715 bp 407,239 United Mexican States, 7.5%, 4/8/33 Baa1  $6,115,000 3/20/14 56 bp (34,639) Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB  EUR 1,975,000 9/20/13 477 bp 225,378 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB  EUR 1,975,000 9/20/13 535 bp 264,884 Goldman Sachs International Lighthouse International Co, SA, 8%, 4/30/14 Caa2  EUR 1,835,000 3/20/13 680 bp (1,346,185) JPMorgan Chase Bank, N.A. DJ CDX NA EM Series 10 Index Ba1 134,596 $2,330,000 12/20/13 335 bp 242,166 DJ CDX NA HY Series 16 Version 1 Index B+ (678,541) 32,899,000 6/20/16 500 bp 62,929 Republic of Argentina, 8.28%, 12/31/33 B3  2,860,000 6/20/14 235 bp (240,160) Russian Federation, 7 1/2%, 3/31/30 Baa1  495,000 9/20/13 276 bp 24,699 Morgan Stanley Capital Services, Inc. Dominican Republic, 8 5/8%, 4/20/27   5,020,000 11/20/11 (170 bp) 11,100 Freeport-McMoRan Copper & Gold, Inc., T/L Bank Loan Baa1  4,877,900 3/20/12 44 bp 1,436 69 CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Morgan Stanley Capital Services, Inc. cont. Republic of Venezuela, 9 1/4%, 9/15/27 B2 $ $3,545,000 10/20/12 339 bp $(202,345) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at March31, 2011. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined asfollows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reportingperiod: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $534,019,630 $12,666,801 Convertible bonds and notes  7,318,029 2,538 Corporate bonds and notes  1,608,915,329 18,001 Foreign government bonds and notes  397,682,795  Mortgage-backed securities  1,084,432,235  Purchased options outstanding  8,748,438  Senior loans  103,080,606  U.S. Government and agency mortgage obligations  903,332,902  U.S. Treasury obligations  32,598,202  Short-term investments 353,247,331 1,575,398,462  Totals by level 70 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $20,651,148 $ Futures contracts (9,389,796)   Written options  (223,464,750)  TBA sale commitments  (576,665,948)  Interest rate swap contracts  (127,816,604)  Total return swap contracts  10,946,330  Credit default contracts  1,691,717  Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 71 Statement of assets and liabilities 3/31/11 (Unaudited) ASSETS Investment in securities, at value, including of securities on loan (Note 1): Unaffiliated issuers (identified cost $6,130,426,278) $6,268,213,968 Affiliated issuers (identified cost $353,247,331) (Note 6) 353,247,331 Cash 11,926,740 Foreign currency (cost $2,061,780) (Note 1) 2,077,711 Interest and other receivables 52,372,516 Receivable for shares of the fund sold 40,065,215 Receivable for investments sold 103,152,823 Receivable for sales of delayed delivery securities (Notes 1 and 7) 576,141,786 Unrealized appreciation on swap contracts (Note 1) 131,189,833 Unrealized appreciation on forward currency contracts (Note 1) 26,533,939 Premium paid on swap contracts (Note 1) 13,100,236 Total assets LIABILITIES Payable for variation margin (Note 1) 402,732 Payable for investments purchased 86,241,564 Payable for purchases of delayed delivery securities (Notes 1 and 7) 826,805,396 Payable for shares of the fund repurchased 12,980,785 Payable for compensation of Manager (Note 2) 2,547,246 Payable for investor servicing fees (Note 2) 604,538 Payable for custodian fees (Note 2) 82,462 Payable for Trustee compensation and expenses (Note 2) 513,094 Payable for administrative services (Note 2) 27,418 Payable for distribution fees (Note 2) 2,716,387 Unrealized depreciation on forward currency contracts (Note 1) 5,882,791 Written options outstanding, at value (premiums received $272,442,587) (Notes 1 and 3) 223,464,750 Premium received on swap contracts (Note 1) 7,539,062 Unrealized depreciation on swap contracts (Note 1) 251,929,564 TBA sale commitments, at value (proceeds receivable $577,109,297) (Note 1) 576,665,948 Collateral on certain derivative contracts, at value (Note 1) 32,598,202 Other accrued expenses 376,732 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $6,112,522,243 Distributions in excess of net investment income (Note 1) (29,673,631) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (613,903,676) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 77,698,491 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 72 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($2,787,039,017 divided by 338,821,432 shares) $8.23 Offering price per class A share (100/96.00 of $8.23)* $8.57 Net asset value and offering price per class B share ($102,641,216 divided by 12,579,068 shares)** $8.16 Net asset value and offering price per class C share ($954,482,211 divided by 117,604,195 shares)** $8.12 Net asset value and redemption price per class M share ($400,578,394 divided by 49,346,282 shares) $8.12 Offering price per class M share (100/96.75 of $8.12)*** $8.39 Net asset value, offering price and redemption price per class R share ($4,884,514 divided by 599,461 shares) $8.15 Net asset value, offering price and redemption price per class Y share ($1,297,018,075 divided by 158,546,862 shares) $8.18 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 73 Statement of operations Six months ended 3/31/11 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $535,822) (including interest income of $244,121 from investments in affiliated issuers) (Note 6) $183,554,719 Total investment income EXPENSES Compensation of Manager (Note 2) 13,885,004 Investor servicing fees (Note 2) 3,384,936 Custodian fees (Note 2) 142,335 Trustee compensation and expenses (Note 2) 252,444 Administrative services (Note 2) 56,688 Distribution fees  Class A (Note 2) 3,196,842 Distribution fees  Class B (Note 2) 494,879 Distribution fees  Class C (Note 2) 4,392,510 Distribution fees  Class M (Note 2) 1,046,897 Distribution fees  Class R (Note 2) 11,070 Other 722,365 Total expenses Expense reduction (Note 2) (28,935) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 291,957,044 Net realized loss on swap contracts (Note 1) (52,675,837) Net realized loss on futures contracts (Note 1) (155,718,693) Net realized loss on foreign currency transactions (Note 1) (37,304,758) Net realized gain on written options (Notes 1 and 3) 19,624,840 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (49,981) Net unrealized appreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the period 84,535,190 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 74 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 3/31/11* Year ended 9/30/10 Operations: Net investment income $155,997,684 $321,688,395 Net realized gain on investments and foreign currency transactions 65,882,596 286,168,036 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 84,485,209 (32,898,222) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (109,342,932) (246,442,176) Class B (3,883,680) (12,030,597) Class C (34,875,485) (69,763,924) Class M (17,740,999) (65,530,661) Class R (184,252) (476,907) Class Y (48,373,389) (101,862,507) Redemption fees (Note 1)  24,680 Increase from capital share transactions (Note 4) 799,650,603 2,064,935,305 Total increase in net assets NET ASSETS Beginning of period 4,655,028,072 2,511,216,650 End of period (including distributions in excess of net investment income of $29,673,631 and undistributed net investment income of $28,729,422, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 75 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio Net asset Net realized Ratio netassets, of net investment value, and unrealized Total from From Non-recurring Total return Net assets, of expenses excluding income (loss) beginning Net investment gain (loss) investment net investment Total Redemption reimburse- Net asset value, at net asset end of period to average interest expense to average Portfolio Period ended of period income (loss) a on investments operations income distributions fees ments end of period value (%) c (in thousands) netassets (%) d (%) d netassets (%) turnover (%) e Class A March 31, 2011** .25 .25 (.35)   6.34 * .49* .49* 3.13* 71* September 30, 2010 .72 .63 (1.16)  b  1.01 f 1.01 8.96 95 September 30, 2009 .49 (.02) (.68)  b  b,g 1.13 f,h 1.09 h 7.44 h 223 September 30, 2008 .69 (1.90) (.60)  b  1.04 h 1.04 h 7.36 h 157 September 30, 2007 .52  b (.54)  b  .98 h .98 h 5.17 h 74 September 30, 2006 .53 i (.05) (.75)  b  .95 h,i .95 h,i 5.32 h,i 71 Class B March 31, 2011** .22 .25 (.32)   5.97 * .86* .86* 2.79* 71* September 30, 2010 .66 .62 (1.10)  b  1.76 f 1.76 8.36 95 September 30, 2009 .42  b (.63)  b  b,g 1.88 f,h 1.84 h 6.41 h 223 September 30, 2008 .61 (1.88) (.52)  b  1.79 h 1.79 h 6.57 h 157 September 30, 2007 .44 .01 (.47)  b  1.73 h 1.73 h 4.45 h 74 September 30, 2006 .45 i (.04) (.68)  b  1.70 h,i 1.70 h,i 4.59 h,i 71 Class C March 31, 2011** .22 .25 (.32)   6.03 * .86* .86* 2.76* 71* September 30, 2010 .64 .63 (1.10)  b  1.76 f 1.76 8.10 95 September 30, 2009 .48 (.07) (.64)  b  b,g 1.88 f,h 1.84 h 7.12 h 223 September 30, 2008 .61 (1.89) (.53)  b  1.79 h 1.79 h 6.62 h 157 September 30, 2007 .44  b (.47)  b  1.73 h 1.73 h 4.42 h 74 September 30, 2006 .45 i (.04) (.68)  b  1.70 h,i 1.70 h,i 4.61 h,i 71 Class M March 31, 2011** .25 .24 (.34)   6.27 * .61* .61* 3.07* 71* September 30, 2010 .70 .62 (1.14)  b  1.26 f 1.26 8.92 95 September 30, 2009 .45 (.01) (.67)  b  b,g 1.38 f,h 1.34 h 6.98 h 223 September 30, 2008 .66 (1.88) (.57)  b  1.29 h 1.29 h 7.10 h 157 September 30, 2007 .49  b (.52)  b  1.23 h 1.23 h 4.96 h 74 September 30, 2006 .50 i (.04) (.73)  b  1.20 h,i 1.20 h,i 5.10 h,i 71 Class R March 31, 2011** .24 .25 (.34)   6.24 * .61* .61* 3.03* 71* September 30, 2010 .70 .62 (1.14)  b  1.26 f 1.26 8.82 95 September 30, 2009 .48 (.05) (.67)  b  b,g 1.38 f,h 1.34 h 7.20 h 223 September 30, 2008 .66 (1.92) (.57)  b  1.29 h 1.29 h 7.09 h 157 September 30, 2007 .46 .04 (.52)  b  1.23 h 1.23 h 4.66 h 74 September 30, 2006 .50 i (.04) (.73)  b  1.20 h,i 1.20 h,i 5.06 h,i 71 Class Y March 31, 2011** .26 .24 (.36)   6.40 * .36* .36* 3.25* 71* September 30, 2010 .73 .64 (1.18)  b  .76 f .76 9.18 95 September 30, 2009 .60 (.13) (.70)  b  b,g .88 f,h .84 h 8.61 h 223 September 30, 2008 .71 (1.93) (.62)  b  .79 h .79 h 7.59 h 157 September 30, 2007 .54 .01 (.56)  b  .73 h .73 h 5.40 h 74 September 30, 2006 .55 i (.04) (.78)  b  .70 h,i .70 h,i 5.59 h,i 71 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 76 77 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes dollar roll transactions. f Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to less than 0.01% and 0.04% of average net assets for the periods ended September 30, 2010 and September 30, 2009, respectively. g Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding on May 21, 2009. h Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2009 0.03% September 30, 2008 <0.01 September 30, 2007 <0.01 September 30, 2006 0.01 i Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to less than $0.01 per share and 0.01% of average net assets for the period ended September 30, 2006. The accompanying notes are an integral part of these financial statements. 78 Notes to financial statements 3/31/11 (Unaudited) Note 1: Significant accounting policies Putnam Diversified Income Trust (the fund), is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The investment objective of the fund is to seek as high a level of current income as Putnam Investment Management,LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes is consistent with preservation of capital by investing primarily in bonds that are securitized debt instruments and other obligations of companies and governments worldwide that are either investment-grade or below investment-grade and have intermediate to long-term maturities. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to allinvestors. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from October 1, 2010 through March 31, 2011. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will 79 generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified costbasis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually 80 received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. G) Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average number of contracts of approximately 22,500 on futures contracts for the reporting period. H) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. See Note3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 2,137,700,000 on purchased options contracts for the reporting period. I) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $2,762,100,000 on forward currency contracts for the reporting period. J) Total return swap contracts The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors/industries, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction 81 exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $983,400,000 on total return swap contracts for the reporting period. K) Interest rate swap contracts The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $41,439,200,000 on interest rate swap contracts for the reporting period. L) Credit default contracts The fund enters into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. 82 M) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $14,236,720 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $343,940,150 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $360,636,957. N) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. O) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. P) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. 83 Q) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. R) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. S) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2010, the fund had a capital loss carryover of $657,697,922 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $311,230,234 September 30, 2011 4,275,641 September 30, 2012 13,963,696 September 30, 2015 18,714,447 September 30, 2016 146,525,581 September 30, 2017 162,988,323 September 30, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending September 30, 2011 $4,255,635 of losses recognized during the period from November 1, 2009 to September 30, 2010. The aggregate identified cost on a tax basis is $6,505,781,389, resulting in gross unrealized appreciation and depreciation of $190,331,467 and $74,651,557, respectively, or net unrealized appreciation of $115,679,910. T) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be 84 determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.650% of the next $5 billion, 0.600% of the next $10 billion, 0.550% of the next $10 billion, 0.500% of the next $50 billion, 0.480% of the next $50 billion, 0.470% of the next $100 billion, 0.465% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $28,935 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $3,119, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension 85 liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, classC, classM and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to class A, class B, class C, class M and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $587,266 and $4,843 from the sale of class A and class M shares, respectively, and received $59,012 and $63,334 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $10,877 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $2,968,857,564 and $3,490,483,671, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Contract amounts Premiums received Written options outstanding at the USD 5,115,352,440 $299,099,514 beginning of the reporting period CHF  $ Options USD 115,403,025 1,066,035 opened CHF 800,640,000 879,514 Options USD (720,211,600) (19,298,069) exercised CHF   Options USD (188,092,400) (8,595,823) expired CHF   Options USD (17,452,800) (708,584) closed CHF   Written options outstanding at the USD 4,304,998,665 $271,563,073 end of the reporting period CHF 800,640,000 $879,514 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 3/31/11 Year ended 9/30/10 Class A Shares Amount Shares Amount Shares sold 91,708,396 $746,393,458 154,665,822 $1,237,672,467 Shares issued in connection with reinvestment of distributions 9,857,194 79,851,349 22,201,951 175,493,519 101,565,590 826,244,807 176,867,773 1,413,165,986 Shares repurchased (51,046,452) (415,064,790) (57,777,770) (461,960,217) Net increase 86 Six months ended 3/31/11 Year ended 9/30/10 Class B Shares Amount Shares Amount Shares sold 2,145,520 $17,314,032 5,127,624 $40,708,764 Shares issued in connection with reinvestment of distributions 298,820 2,401,525 1,006,764 7,896,336 2,444,340 19,715,557 6,134,388 48,605,100 Shares repurchased (1,889,498) (15,270,550) (4,772,005) (37,995,022) Net increase Six months ended 3/31/11 Year ended 9/30/10 Class C Shares Amount Shares Amount Shares sold 28,580,378 $229,550,669 66,730,096 $527,822,004 Shares issued in connection with reinvestment of distributions 2,268,584 18,137,677 3,932,320 30,735,278 30,848,962 247,688,346 70,662,416 558,557,282 Shares repurchased (13,245,190) (106,235,161) (8,897,931) (70,267,303) Net increase Six months ended 3/31/11 Year ended 9/30/10 Class M Shares Amount Shares Amount Shares sold 499,281 $4,012,744 2,371,302 $18,784,290 Shares issued in connection with reinvestment of distributions 101,143 808,703 318,147 2,483,671 600,424 4,821,447 2,689,449 21,267,961 Shares repurchased (6,043,086) (48,541,058) (6,949,534) (54,903,618) Net decrease Six months ended 3/31/11 Year ended 9/30/10 Class R Shares Amount Shares Amount Shares sold 207,705 $1,674,098 233,673 $1,849,913 Shares issued in connection with reinvestment of distributions 18,768 150,608 51,412 402,715 226,473 1,824,706 285,085 2,252,628 Shares repurchased (150,005) (1,206,136) (140,101) (1,112,906) Net increase Six months ended 3/31/11 Year ended 9/30/10 Class Y Shares Amount Shares Amount Shares sold 68,749,966 $556,985,162 120,399,707 $959,062,690 Shares issued in connection with reinvestment of distributions 2,816,429 22,696,089 6,100,578 48,023,811 71,566,395 579,681,251 126,500,285 1,007,086,501 Shares repurchased (36,447,787) (294,007,816) (45,341,548) (359,761,087) Net increase 87 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $3,564,616 Payables $1,872,899 Foreign exchange contracts Receivables 26,533,939 Payables 5,882,791 Investments, Payables, Receivables, Net Net assets  assets  Unrealized Unrealized Interest rate appreciation / appreciation / contracts (depreciation) 146,374,916* (depreciation) 487,351,298* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $1,170,151 $1,170,151 Foreign exchange contracts   (36,780,279)  $(36,780,279) Interest rate contracts 15,690,718 (155,718,693)  (53,845,988) $(193,873,963) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $556,466 $556,466 Foreign exchange contracts   (106,433)  $(106,433) Interest rate contracts 54,343,373 (8,126,812)  123,152,862 $169,369,423 Total 88 Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $244,121 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,379,871,165 and $1,142,964,578, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 89 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 90 Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, and money market investments. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady® Absolute Return 300 Fund Putnam RetirementReady Funds  10 Absolute Return 500 Fund investment portfolios that offer diversifi- Absolute Return 700 Fund cation among stocks, bonds, and money market instruments and adjust to become Global Sector more conservative over time based on a Global Consumer Fund target date for withdrawing assets. Global Energy Fund Global Financials Fund The 10 funds: Global Health Care Fund Putnam RetirementReady 2055 Fund Global Industrials Fund Putnam RetirementReady 2050 Fund Global Natural Resources Fund Putnam RetirementReady 2045 Fund Global Sector Fund Putnam RetirementReady 2040 Fund Global Technology Fund Putnam RetirementReady 2035 Fund Global Telecommunications Fund Putnam RetirementReady 2030 Fund Global Utilities Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 91 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 92 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager George Putnam, III Francis J. McNamara, III Putnam Investment Robert L. Reynolds Vice President and Management, LLC W. Thomas Stephens Chief Legal Officer One Post Office Square Boston, MA 02109 Officers James P. Pappas Robert L. Reynolds Vice President Investment Sub-Manager President Putnam Investments Limited Judith Cohen 5759 St Jamess Street Jonathan S. Horwitz Vice President, Clerk and London, England SW1A 1LD Executive Vice President, Assistant Treasurer Principal Executive Marketing Services Officer, Treasurer and Michael Higgins Putnam Retail Management Compliance Liaison Vice President, Senior Associate One Post Office Square Treasurer and Assistant Clerk Boston, MA 02109 Steven D. Krichmar Vice President and Nancy E. Florek Custodian Principal Financial Officer Vice President, Assistant Clerk, State Street Bank Assistant Treasurer and and Trust Company Janet C. Smith Proxy Manager Vice President, Assistant Legal Counsel Treasurer and Principal Susan G. Malloy Ropes & Gray LLP Accounting Officer Vice President and Assistant Treasurer Trustees Beth S. Mazor John A. Hill, Chairman Vice President Jameson A. Baxter, Vice Chairman Robert R. Leveille Ravi Akhoury Vice President and Barbara M. Baumann Chief Compliance Officer Charles B. Curtis Robert J. Darretta Mark C. Trenchard Paul L. Joskow Vice President and Kenneth R. Leibler BSA Compliance Officer Robert E. Patterson This report is for the information of shareholders of Putnam Diversified Income Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Diversified Income Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: May 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: May 27, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: May 27, 2011
